Exhibit 10.1

 

Lease Agreement dated August 12, 2005
between Lpath Therapeutics Inc.
and Pointe Camino Windell LLC

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

BETWEEN

 

POINTE CAMINO WINDELL LLC

 

(“LANDLORD”)

 

AND

 

LPATH THERAPEUTICS INC.

 

(“TENANT”)

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

TERMS AND DEFINITIONS

1

 

 

 

2.

PREMISES AND COMMON AREAS

2

 

 

 

3.

TERM

4

 

 

 

4.

POSSESSION

4

 

 

 

5.

MONTHLY BASIC RENT

4

 

 

 

6.

OPERATING EXPENSES

5

 

 

 

7.

SECURITY DEPOSIT

7

 

 

 

8.

USE

8

 

 

 

9.

NOTICES

9

 

 

 

10.

BROKERS

9

 

 

 

11.

HOLDING OVER

9

 

 

 

12.

TAXES ON TENANT’S PROPERTY

9

 

 

 

13.

CONDITION OF PREMISES

10

 

 

 

14.

ALTERATIONS

10

 

 

 

15.

REPAIRS

11

 

 

 

16.

LIENS

12

 

 

 

17.

ENTRY BY LANDLORD

12

 

 

 

18.

UTILITIES AND SERVICES

13

 

 

 

19.

BANKRUPTCY

13

 

 

 

20.

INDEMNIFICATION AND EXCULPATION OF LANDLORD

13

 

 

 

21.

DAMAGE TO TENANT’S PROPERTY

14

 

 

 

22.

TENANT’S INSURANCE

14

 

 

 

23.

DAMAGE OR DESTRUCTION

16

 

 

 

24.

EMINENT DOMAIN

17

 

 

 

25.

DEFAULTS AND REMEDIES

18

 

 

 

26.

ASSIGNMENT AND SUBLETTING

20

 

 

 

27.

SUBORDINATION

23

 

 

 

28.

ESTOPPEL CERTIFICATE

23

 

 

 

29.

HAZARDOUS MATERIALS

24

 

 

 

30.

RULES AND REGULATIONS

27

 

/s/ MSM

 

/s/ SP

 

i

--------------------------------------------------------------------------------


 

31.

CONFLICT OF LAWS

27

 

 

 

32.

SUCCESSORS AND ASSIGNS

27

 

 

 

33.

SURRENDER OF PREMISES

27

 

 

 

34.

ATTORNEYS’ FEES

27

 

 

 

35.

PERFORMANCE BY TENANT

27

 

 

 

36.

MORTGAGEE PROTECTION

28

 

 

 

37.

DEFINITION OF LANDLORD

28

 

 

 

38.

WAIVER

28

 

 

 

39.

IDENTIFICATION OF TENANT

28

 

 

 

40.

PARKING

28

 

 

 

41.

FORCE MAJEURE

29

 

 

 

42.

TERMS, HEADINGS AND CONSTRUCTION

29

 

 

 

43.

TIME

29

 

 

 

44.

PRIOR AGREEMENT; AMENDMENTS

29

 

 

 

45.

SEVERABIL1TY

29

 

 

 

46.

RECORDING

29

 

 

 

47.

LIMITATION ON LIABILITY AND TIME

29

 

 

 

48.

TRAFFIC IMPACT

30

 

 

 

49.

SUBSTITUTED PREMISES

30

 

 

 

50.

MODIFICATION FOR LENDER OR GOVERNMENT

30

 

 

 

51.

FINANCIAL STATEMENTS

30

 

 

 

52.

QUIET ENJOYMENT

30

 

 

 

53.

TENANT’S SIGNS

30

 

 

 

54.

NO LIGHT, AIR OR VIEW EASEMENT

31

 

 

 

55.

TENANT AS CORPORATION, PARTNERSHIP, OR LIMITED LIABILITY COMPANY

31

 

 

 

56.

GUARANTY

31

 

 

 

57.

COUNTERPARTS

31

 

 

 

58.

JOINT AND SEVERAL LIABILITY

31

 

 

 

59.

NO OFFER

31

 

/s/ MSM

 

/s/ SP

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

A-1

Outline of Floor Plan of Premises

A-2

Site Plan

B

Work Letter Agreement

C

Notice of Lease Term Dates

D

Standards for Utilities and Services

E

Sample Form of Tenant Estoppel Certificate

F

Rules and Regulations

G

Traffic and Parking Rules and Regulations

H

Guaranty of Lease

 

 

RIDERS:

 

 

1.

Right of First Notice to Lease Additional Space

2.

Option to Extend Term

 

/s/ MSM

 

/s/ SP

 

iii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made as of August 12, 2005, between POINTE
CAMINO WINDELL LLC, a California limited liability company (“Landlord”), and
LPATH THERAPEUTICS INC., a Delaware corporation (“Tenant”), for the space
outlined on attached Exhibit A-1 (the “Premises”) and contained within Suite(s)
A on the first and second floor(s) of a building located at 6335 Ferris Square,
San Diego, California (the “Building”). The Building is part of the Building
site, which includes the parking areas and other improvements depicted on
attached Exhibit A-2 (collectively, the “Project”).

 

1.             TERMS AND DEFINITIONS. For the purposes of this Lease, the
following terms shall have the following definitions:

 

(a)           Addresses:

 

Landlord’s Address: 3525 Hyland Ave., Costa Mesa, CA 92626; Attn: Michael S.
Martin, President & CEO; michael.martin@windell-investments.com.

 

Tenant’s address until the commencement of the Term only: 9191 Towne Centre
Drive, Suite 310, San Diego, CA 92122, and thereafter all notices hereunder
shall be delivered to the Premises.

 

(b)           Approximate Rentable Square Feet: 6,182 square feet (“Rentable
Square Foot/Feet”); Tenant and Landlord agree that the Rentable Square Feet
shall be conclusive for all purposes as contained in the Lease. The calculations
(“Rentable Square Foot/Feet”) have been made substantially in accordance with
the guidelines for measuring rentable area of office space specified in the
American National Standard Institute Publication ANSI Z65.1-1996 (the “BOMA
Standard”).

 

(c)           Broker(s): Voit Commercial - Brain Mulvaney (Landlord’s Broker)
and Irving Hughes - Shaun Burnett (Tenant’s Broker).

 

(d)           Commencement Date: The date on which the Term of this Lease begins
as determined in accordance with Paragraph 8 of the Work Letter Agreement.

 

(e)           Exhibits and Riders: “A-1” through “H” and Riders 1-2, inclusive,
all of which are attached to this Lease and are incorporated herein by this
reference. Defined or initially capitalized terms in the attached documents have
the same meaning as in this Lease unless otherwise expressly provided in those
documents.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

1

--------------------------------------------------------------------------------


 

(f)            Monthly Basic Rent:

 

Months

 

Rent Per Rentable
Square Foot*

 

Monthly Basic Rent

 

Months 1-12

 

$

2.05 NNN

 

$

12,673.10

 

Months 13-24

 

$

2.11 NNN

 

$

13,053.29

 

Months 25-36

 

$

2.17 NNN

 

$

13,444.89

 

Months 37-48

 

$

2.24 NNN

 

$

13,848.24

 

Months 49-60

 

$

2.31 NNN

 

$

14,263.69

 

 

--------------------------------------------------------------------------------

*(rounded to the nearest two decimal points)

 

$7,255.38 shall be paid concurrently with the execution of the Lease (Monthly
Basic Rent and Operating Expenses for the period August 20, 2005 through
September 30, 2005); and $12,673.10 shall be paid January 1, 2006 for rent due
for the month of January 2006.

 

Notwithstanding the foregoing, Tenant’s obligation to pay Monthly Basic Rent
shall be abated for the months of November 2005, December 2005, April 2007, and
August 2007 of the Term (collectively, the “Abated Rent”).

 

(g)           Parking: Not more than 3.5 vehicle parking spaces per one thousand
Rentable Square Feet of the Premises.

 

(h)           Security Deposit: $28,527.38 [($14,263.69 x 2 (Base Rent) plus
$1,607.32 x 2 (Operating Expenses)] shall be paid concurrently with the
execution of the Lease.

 

(i)            Tenant Improvement Allowance: Build to suit; see Work Letter
Agreement.

 

(j)            Tenant Improvements: As defined in Paragraph 2 of the Work Letter
Agreement.

 

(k)           Tenant’s Percentage: 4.32%, based on the Rentable Square Feet
contained in the Premises set forth in Subparagraph 1(b) and the Rentable Square
Feet contained in the Project of 143,125 (“Project Rentable Square Feet”).

 

(l)            Term: Sixty (60) calendar months (plus the applicable fraction of
a month if the actual Commencement Date is other than the first day of a
calendar month).

 

(m)          Use: Biotechnology research and development and general office use.

 

2.             PREMISES AND COMMON AREAS.

 

(a)           Subject to all the provisions of this Lease, Landlord leases to
Tenant and Tenant leases from Landlord the Premises, which Premises are improved
or to be improved by Landlord with the Tenant Improvements described in the Work
Letter Agreement, those Premises being agreed to have the Approximate Rentable
Square Feet designated in Subparagraph 1(b) (the exact number of which shall be
determined in accordance with that subparagraph). Beginning on the Must Take
Date (defined below), the Premises shall be expanded to include the area
contained in Suite B in the Building (conclusively agreed by Landlord and Tenant
to

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

2

--------------------------------------------------------------------------------


 

contain 1,093 rentable square feet) which is depicted on Exhibit A-1 (“Must Take
Space”). All of the terms and provisions of the Lease, including, without
limitation, the Work Letter Agreement shall apply to the Must Take Space and the
Must Take Space shall be part of the Premises for all purposes under the Lease
so that an appropriate adjustment shall be made to the Monthly Basic Rent,
Tenant’s Percentage, and the number of vehicle parking spaces Tenant is entitled
to use. The “Must Take Date” shall occur twelve (12) months from the
Commencement Date of the Lease or upon occupancy by Tenant, whichever is
earlier, and subject to acceleration of the Must Take Date as the result of
Tenant Delays (as defined in the Work Letter Agreement).

 

(b)           Tenant shall have the nonexclusive right to use, in common with
other present and future tenants in the Building, the following areas (“Common
Areas”) appurtenant to the Premises, subject to the Rules and Regulations
referred to in Paragraph 30 and to other reasonable rules and regulations which
Landlord may deem advisable for the Common Areas (including without limitation
the hours during which they are open for use):

 

(i)            The Building’s common entrances, lobbies, rest rooms not within a
suite, stairways and accessways, loading docks, ramps, drives and platforms and
any passageways and serviceways thereto, and the common pipes, conduits, wires
and appurtenant equipment serving the Premises;

 

(ii)           Loading and unloading areas, trash areas, parking areas, and
similar areas and facilities appurtenant to the Building;

 

(iii)          The roadways, sidewalks, walkways, parkways, driveways and
landscaped areas and similar areas and facilities within the Project which are
made available for the use or benefit of all Project tenants and their invitees
and other visitors; and

 

(iv)          The parking areas, including driveways and alleys and other
improvements, as depicted on attached Exhibit A-2.

 

(c)           Landlord reserves the right from time to time without unreasonable
interference with Tenant’s use:

 

(i)            To install, use, maintain, repair and replace pipes, ducts,
conduits, wires and appurtenant meters and equipment for service to other parts
of the Building above the ceiling surfaces, below the floor surfaces, within the
walls and in the central core areas, and to relocate any pipes, ducts, conduits,
wires and appurtenant meters and equipment included in the Premises which are
located in the Premises or located elsewhere outside the Premises, and to expand
the Building and the Project;

 

(ii)           To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas and walkways;

 

(iii)          To temporarily close or designate for other uses any of the
Common Areas for purposes of improvement, maintenance or repair, so long as
reasonable access to the Premises remains available;

 

(iv)          To designate other land outside the boundaries of the Building to
be a part of the Common Areas;

 

(v)           To add additional buildings and improvements to the Common Areas
or the Project;

 

(vi)          To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Building or the Project, or any
portion thereof; and

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

3

--------------------------------------------------------------------------------


 

(vii)         To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas as Landlord may deem to be appropriate.

 

The preceding reservation of rights to use the Common Areas shall not impose on
Landlord any obligation to maintain or repair the Common Areas or any other
portion of the Premises except as expressly set forth in this Lease.

 

3.             TERM. The Term shall be for the period designated in Subparagraph
1(l), beginning on the Commencement Date under Subparagraph 1(d) and ending on
the expiration of that period, unless the Lease shall be terminated sooner as
hereinafter provided. The Commencement Date and the date the Term ends will be
as specified in Landlord’s Notice of Lease Term Dates (“Notice”), substantially
in the form of attached Exhibit C, which Landlord shall serve on Tenant when
Landlord tenders possession of the Premises to Tenant under Paragraph 8 of the
Work Letter Agreement.

 

4.             POSSESSION.

 

(a)           Landlord shall tender possession of the Premises to Tenant on the
earlier of the execution of the Lease or August 13, 2005. During the period of
tenant’s possession of the Premises and the scheduled Commencement Date of the
Term as set forth in the Work Schedule (as defined in the attached Work Letter
Agreement), Tenant shall pay to Landlord Partial Basic Monthly Rent and
Operating Expenses (“Partial Rent”). The payment of Partial Rent prior to the
Commencement Date of the Term shall be $4,752.41 (Monthly Basic Rent) and
$602.75 (Operating Expenses) per month, prorated for partial months, and will
begin on August 20, 2005.

 

(b)           During the period of possession and the commencement of the Lease,
Landlord will be performing work to the space pursuant to the Work Letter
Agreement. Tenant is aware that there may be noise, vibration, odors, disruption
and inconvenience in order to complete the Tenant Improvements and Tenant will
hold Landlord harmless for any and all losses or claims from any inconvenience
or disruption that Tenant may incur resulting from Landlord work, unless caused
by Landlord’s gross active negligence.

 

(c)           If the Term has not commenced within one hundred eighty (180) days
after the scheduled term commencement date contained in the Work Schedule,
either Landlord or Tenant may terminate this Lease by delivering written notice
thereof to the other within fifteen (15) days after the end of that 180-day
period, without prejudice to any rights either party may have against the other.
However, to the extent Landlord’s inability to tender possession of the Premises
to Tenant in accordance with (or earlier than provided for in) the Work
Schedule is caused by Tenant’s negligence or breach of this Lease or of the Work
Letter Agreement, or by other delays (including without limitation those listed
in Subparagraphs 8(a) through 8(e) of the Work Letter Agreement) caused by
Tenant or its agents or contractors (collectively, “Tenant Delays”), the
commencement of the Term for all purposes under this Lease shall be accelerated
by the number of days of those Tenant Delays.

 

5.             MONTHLY BASIC RENT.

 

(a)           Tenant agrees to pay Landlord as Monthly Basic Rent for the
Premises the Monthly Basic Rent designated in Subparagraph 1(f) in advance on
the first day of each calendar month during the Term. If the Term commences or
ends on a day other than the first day of a calendar month, then the rent for
such period shall be prorated in the proportion that the number of days this
Lease is in effect during such period bears to thirty (30). In addition to the
Monthly Basic Rent, Tenant agrees to pay as additional rental the amount of
rental adjustments and other charges required by this Lease. In no event shall
Monthly Basic Rent ever be less than the initial Monthly Basic Rent. All rental
shall be paid to Landlord, without prior demand and without any deduction or
offset, in lawful money of the United States of America, at the address of
Landlord designated in Subparagraph 1(a) or to such other person or at such
other place as Landlord may from time to time designate in writing.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

4

--------------------------------------------------------------------------------


 

(b)           Rent and all other payments required to be made by Tenant to
Landlord under this Lease shall be deemed to be and treated as rent and payable
and recoverable as “rent”, and Landlord shall have the same rights against
Tenant for default in any such payment as in the case of nonpayment of Monthly
Basic Rent.

 

(c)           If Tenant fails to pay any installment of rent within ten
(10) days following the date due (which ten days is not intended to be a grace
period) or if Tenant fails to make any other payment for which Tenant is
obligated under this Lease when due, then Tenant shall pay to Landlord as
additional rent a late charge equal to six percent (6%) of the amount due to
compensate Landlord for the extra costs incurred as a result of such late
payment. The parties agree that such late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant. Acceptance of any late charge shall not constitute a waiver
of the Tenant’s default with respect to the overdue amount, or prevent Landlord
from exercising any other rights and remedies available to Landlord.

 

(d)           If the amount of rent or any other payment due under this Lease
now or in the future violates the terms of any governmental restrictions on such
rent or payment, then the rent or payment due during the period of such
restrictions shall be the maximum amount allowable under those restrictions.
Upon termination of the restrictions, Landlord shall, to the extent it is
legally permitted, recover from Tenant the difference between the amounts
received during the period of the restrictions and the amounts Landlord would
have received had there been no restrictions.

 

6.             OPERATING EXPENSES.

 

(a)           For purposes of this Lease, the following terms are defined as
follows:

 

(i)            “Tenant’s Percentage” shall have the meaning set forth in
Subparagraph 1(k).

 

(ii)           “HVAC Costs” means all costs incurred in the operation, repair
and maintenance and replacement of the systems for heating, ventilating and air
conditioning the buildings in the Project including, without limitation,
supplies, materials, equipment, tools, and contracted services.

 

(iii)          “Taxes and Assessments” shall mean: (1) Real property taxes and
fees and expenses incurred in contesting the amount or validity of any real
property tax; (2) Any assessment, fee, tax, levy, charge, penalty or similar
imposition imposed by any authority, improvement district or special assessment
district upon or in respect of the Premises, Building, Project, or Common Areas,
or any portion thereof, including any such charges imposed for the use or
occupancy of the Building, Project, or Premises, or upon this transaction or any
document to which Tenant is a party; (3) Any new or increased assessment, tax,
fee, levy or charge in substitution, partially or totally, of any assessment,
tax, fee, levy or charge previously included under Subparagraphs 6(a)(iii)(1)
and (2), including, without limitation, increases due to tax rate increases or
reassessment of the Premises, Building, Common Areas, or Project, or any portion
thereof, for any reason; (4) Any assessment Landlord must pay as owner of the
Building, Project, or Common Areas pursuant to any present or future covenants,
conditions or restrictions, easement agreements, tenancy in common agreements or
similar restrictions affecting the Building, Premises, Project, or Common Areas,
or any portion thereof; (5) Any tax or fee on personal property used in
connection with the Building, Project, or Common Areas.

 

(iv)          “Insurance Costs” means all costs of premiums for insurance that
Landlord procures under this Lease or for or in connection with the Project,
including, without limitation, any insurance which any beneficiary or mortgagee
with a lien affecting the Premises deems necessary or requires in connection
with the ownership or operation of the Building, Common Areas, or Project.

 

(v)           “Capital Costs” means all costs incurred to make any capital
improvements, repairs or replacements to the Building, Project, or Common Areas,
or any portion thereof, including, without limitation, structural additions or
repairs, which; (1) are now or may hereafter be required by any statute,
ordinance or regulation of any governmental or enforcement agency; or (2) are
needed to operate and maintain the Building,

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

5

--------------------------------------------------------------------------------


 

Project, or Common Areas, or any portion thereof, at the same quality levels as
prior to the improvement or repair or to provide substantially the same level of
services to tenants of the Project as are provided to tenants of comparable
buildings. All Capital Costs shall be amortized over the useful life of the
improvement, repair or replacement as such useful life is determined by Landlord
in its commercially reasonable judgment at an imputed interest rate of eight
percent (8%) per annum.

 

(b)           “Operating Expenses” shall consist of all direct costs of
ownership, operation, repair or maintenance (including necessary supplies,
material, tools and equipment) of the Building, Project, or Common Areas,
including any expansions of the Building, Project, or Common Areas by Landlord,
or any portion thereof, and all indirect costs that are reasonably attributable
to the operation, repair and maintenance of the Building, Project, and Common
Areas, or any portion thereof, for any calendar year (and if the Project is less
than ninety-five percent (95%) occupied, then the Operating Expenses will be
calculated assuming the Project is ninety-fine percent (95%) occupied for a full
calendar year), including costs for the following by way of illustration, but
not limitation:

 

HVAC Costs; Taxes and Assessments; Insurance Costs; Capital Costs; costs
connected with providing electrical, telephone, cable and other electronic data
transmission services (including, without limitation, any costs (whether or not
Capital Costs) arising from the maintenance, repair and/or replacement of all or
any component of electrical, plumbing, mechanical, lighting, HVAC or other
building systems, and/or the maintenance, repair and/or replacement of lighting
fixtures, light bulbs, air filtration or distribution devices (provided that
Landlord shall have no obligation to provide any utilities), window panes,
window coating and/or other energy-saving measures); janitorial service and
window cleaning; waste disposal; parking facilities; Common Areas signage;
landscaping and gardening; security; and accounting, legal, administrative and
consulting fees.

 

Operating Expenses shall also include costs incurred in the management of the
Building, Project, and Common Areas (including, without limitation, wages and
salaries and related benefits for personnel to the extent used in the
management, operation and maintenance of the Building, Project, or Common Areas,
and Project management office rental and supplies) and a management fee equal to
five percent (5%) of all sources of Landlord’s gross revenue generated at the
Project for the calendar year, including, without limitation, Monthly Basic Rent
and Operating Expenses. For purposes of this Subparagraph 6(b), if the Project
is less than ninety-five percent (95%) occupied, Operating Expenses shall be
deemed to have been paid for ninety-five percent (95%) of the Rentable Square
Feet in the Project for a full calendar year

 

(c)           Except only for (i) any interest, points and fees on debts or
amortization on any mortgage or mortgages or other debt instrument evidencing
indebtedness of Landlord and (ii) costs arising from the payment of any claims
against Landlord (for which Tenant is not responsible) secured by judgments or
liens against the Premises, this Lease is and shall be construed as a “triple
net” lease arrangement, the Basic Monthly Rent shall be completely net to the
Landlord, and Tenant shall be directly responsible for and pay Tenant’s
Percentage of all Operating Expenses as set forth in clauses (i) through (v),
below:

 

(i)            Beginning with the Commencement Date and on or before the
expiration of each one (1) year period thereafter (each, a “Lease Year”),
Landlord shall deliver to Tenant an estimate of Tenant’s Percentage of annual
Operating Expenses payable in twelve (12) equal monthly installments on the
first day of every month as additional rent together with Tenant’s payment of
Monthly Basic Rent. Landlord may from time to time during the Lease Year revise
Landlord’s estimate of annual Operating Expenses and Tenant’s monthly estimated
payments. If after the first Lease Year Landlord has not furnished Tenant with a
written estimate for any Lease Year, Tenant shall continue to pay monthly
installments of Tenant’s Percentage of Operating Expenses at the rate
established for the immediately preceding Lease Year (if applicable), provided
that, when a written estimate of Operating Expenses for the current Lease Year
is delivered to Tenant, Tenant shall, on or before the next monthly payment
date, pay all accrued and unpaid monthly estimates based on the new estimate.

 

(ii)           On or before May 1 of each Lease Year after the first Lease Year
(or as soon thereafter as is practical) Landlord shall deliver to Tenant a
statement (the “Statement”) setting out Tenant’s

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

6

--------------------------------------------------------------------------------


 

Percentage of actual Operating Expenses for the immediately preceding Lease
Year. If Tenant’s Percentage of actual Operating Expenses for the previous Lease
Year differs from the total estimated monthly payments of Tenant’s Percentage of
Operating Expenses made by Tenant for such Lease Year, Tenant shall pay the
amount of the deficiency within ten (10) days of receipt of the Statement or
Landlord shall credit the difference, as the case may be; in the case of a
credit due, Landlord shall credit against Tenant’s next ensuing installment(s)
of Monthly Basic Rent an amount equal to the difference until the credit is
exhausted. If a credit is due from Landlord on the last day of the Term,
Landlord shall credit against any payments due from Tenant under this Lease an
amount equal to the credit or, if no payments are due, or may become due from
Tenant, Landlord shall pay Tenant the amount of the credit. The obligations of
Tenant and Landlord to make payments required under this Paragraph 6 shall
survive the termination of this Lease.

 

(iii)          If any dispute arises as to the accuracy of Operating Expenses as
set forth in the Statement, Tenant shall nevertheless make the payment in
accordance with any notice given by Landlord, but Tenant shall have the right,
after reasonable notice and at reasonable times, to inspect Landlord’s
accounting records at Landlord’s accounting office and, if after such
inspection, Tenant still disputes the amount of Operating Expenses owed,
Landlord shall immediately refer the matter for prompt certification by
Landlord’s certified public accountants, who shall be reasonably acceptable to
Tenant, who shall be deemed to be acting as experts and not arbitrators, which
certification shall be conclusive and binding on both parties. Any adjustment
required to any previous payment made by Tenant or Landlord by reason of any
such decision shall be made within ten (10) days of such certification. Tenant
agrees to pay the cost of such certification unless it is determined that
Landlord’s original Statement overstated Operating Expenses by more than five
percent (5%).

 

(iv)          Operating Expenses due from Tenant in any Lease Year which has
less than 365 days because the Term expires on other than the last day of that
Lease Year shall be prorated on a per-day basis.

 

(v)           Without limiting the foregoing, including Landlord’s right to
adjust the estimate of Operating Expenses from time to time, should Landlord
incur any Capital Costs, Landlord shall amortize the Capital Costs over the
useful life of the improvement, repair or replacement as such useful life is
determined by Landlord in its commercially reasonable judgment at an imputed
interest rate of eight percent (8%) per annum.

 

(d)           Notwithstanding anything to the contrary contained immediately
above, as to each specific category of expense which one or more tenants of the
Project either pays directly to third parties or actually reimburses Landlord
(for example, separately metered utilities, property taxes directly reimbursed
to Landlord, etc.) then each such expense which is actually paid or reimbursed
shall not be included in “Operating Expenses” for purposes of this Paragraph 6.
Tenant’s Percentage for each such category of expense shall be adjusted by
excluding from the denominator thereof the Rentable Square Feet of all such
tenants paying such category of expense directly to third parties or actually
reimbursing same directly to Landlord. Moreover, if Tenant directly pays a third
party or actually reimburses Landlord for any such category of expense, each
such category of expenses which is paid or actually reimbursed by Tenant shall
be excluded from the determination of Operating Expenses for Tenant to the
extent such expense (after deduction of that portion paid or directly reimbursed
by Tenant) was incurred with respect to space in the Project actually leased to
other tenants.

 

7.             SECURITY DEPOSIT. The Security Deposit designated in Subparagraph
1(h) shall be held by Landlord as security for the faithful performance by
Tenant of all of Tenant’s obligations under this Lease. If Tenant breaches any
obligation under this Lease, including, without limitation, under provisions
relating to the payment of rent, Landlord may (but shall not be required to)
use, apply or retain all or any part of the Security Deposit for the payment of
any rent or any other sum in default, or for the payment of any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default or to help to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of the
Security Deposit is so used or applied, Tenant shall, upon demand, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
original amount. Tenant’s failure to do so shall be a material breach of this
Lease. Upon any increase in Monthly Basic Rent, Tenant shall, upon written
notice from Landlord, deposit with Landlord such additional funds to be added to
the security deposit in an amount equal to the proportionate increase in Monthly
Basic Rent.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

7

--------------------------------------------------------------------------------


 

Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit. If Tenant shall fully and faithfully perform all of its obligations
under this Lease, the Security Deposit or any balance thereof shall be returned
to Tenant (or, at Landlord’s option, to the last permitted assignee of Tenant’s
interests under this Lease) at the expiration of the Term, provided that
Landlord may retain the Security Deposit until such time as any amount due from
Tenant-in accordance with Paragraph 6 has been determined and paid in full. If
Landlord sells its interest in the Premises during the Term and if Landlord
deposits with the purchaser of the Premises the then unappropriated portion of
the Security Deposit, Landlord shall be discharged from any further liability
with respect to the Security Deposit.

 

8.             USE.

 

(a)           Tenant shall use the Premises only for the use set forth in
Subparagraph 1(n), and shall not use or permit the Premises to be used for any
other purpose without Landlord’s prior written consent, which may be withheld in
Landlord’s sole and absolute discretion. Nothing contained herein shall be
deemed to give Tenant any exclusive right to such use in the Building or Project
or shall be deemed to be a warranty by Landlord that the Premises are suitable
for a particular use. Tenant shall not use or occupy the Premises in violation
of any present or future applicable law, and shall, upon written notice from
Landlord, discontinue any use of the Premises which is declared by any
applicable governmental authority to be a violation of law. Tenant shall comply
with any direction of any such governmental authority which shall, by reason of
the nature of Tenant’s use or occupancy of the Premises, impose any duty upon
Tenant or Landlord with respect to the Premises or with respect to the use or
occupation thereof. Notwithstanding any circumstantial factors judicially
developed as a means of allocating the obligation to make alterations to the
Premises in order to comply with present or future laws, it is the intention of
the parties that such obligations with respect to the Premises are those of the
Tenant and are accordingly reflected in rental payments and other consideration
under this Lease. Tenant shall comply with all rules, orders, regulations and
requirements of such generally recognized fire rating organization(s) as
Landlord may specify from time to time. Tenant shall promptly, upon demand,
reimburse Landlord for any additional insurance premium charged by reason of
Tenant’s failure to comply with the provisions of this Paragraph 8. Tenant shall
take all steps required to ensure that neither Tenant nor its contractors or
invitees (i) violate any governmental regulations, ordinances, or laws
applicable to the Premises, (ii) do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or Project, or injure or annoy them,
(iii) use or allow the Premises to be used for any improper, immoral, unlawful
or objectionable purpose, or (iv) cause, maintain or permit any nuisance in, on
or about the Premises. Tenant shall comply with all present and future
covenants, conditions, and restrictions or other restrictive covenants and
obligations, whether or not of record, which affect the use and operation of the
Premises, the Building, the Common Areas or the Project, or any portion thereof.
Tenant shall not commit or suffer to be committed any waste in or upon the
Premises and shall keep the Premises in first-class repair and appearance.
Tenant shall not place a load upon the Premises exceeding the average pounds of
live load per square foot of floor area specified for the Building by Landlord’s
architect, with partitions to be considered a part of the live load. Landlord
reserves the right to prescribe the weight and position of all files, safes and
heavy equipment which Tenant desires to place in the Premises so as to properly
distribute the weight thereof. Further, Tenant’s business machines and
mechanical equipment which cause vibration or noise that may be transmitted to
the Building structure or to any other space in the Building or Project shall be
so installed, maintained and used by Tenant as to eliminate such vibration or
noise. Tenant shall be responsible for all structural engineering required to
determine structural load in the Premises.

 

(b)           Landlord and Tenant acknowledge that the Americans With
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively, “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. Landlord represents
and warrants to Tenant that as of the substantial completion of the Tenant
Improvements, the Premises shall be compliant with the ADA. The parties hereby
agree that: (a) Tenant shall be responsible for ADA Title III

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

8

--------------------------------------------------------------------------------


 

compliance in the Premises, triggered by Tenant Alterations in the Premises,
(b) Landlord may perform or require that Tenant perform, and Tenant shall be
responsible for the cost of, ADA Title III “path of travel” requirements
triggered by Tenant Alterations in the Premises, and (c) Landlord may perform,
or require Tenant to perform, and Tenant shall be responsible for the cost of,
ADA Title III compliance in the Common Areas necessitated by the Building being
deemed to be a “public accommodation” instead of “commercial facility” as a
result of Tenant’s use of the Premises. Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant’s employees.

 

9.             NOTICES. Any notice, consent, or approval required or permitted
to be given under this Lease must be in writing and may be given by personal
delivery or by mail, and shall be deemed sufficiently given when actually
received by the intended party, whether personally delivered or mailed by
registered or certified mail, if to Tenant at the address designated in
Subparagraph 1(a) until the commencement of the Term only, and thereafter at the
Premises, and if to Landlord at the addresses designated in Subparagraph 1(a).
Either party may specify a different address for notice purposes by written
notice to the other, except that Landlord may in any event use the Premises as
Tenant’s address for notice purposes.

 

10.           BROKERS. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease, except
the Broker(s) (named in Subparagraph 1(c)). Tenant agrees to indemnify and
defend Landlord from any cost, expense or liability for any compensation, fee,
commission or charge claimed by any other party claiming by, through or on
behalf of Tenant with respect to this Lease.

 

11.           HOLDING OVER. Tenant shall vacate the Premises upon the expiration
or earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all damages and liability which Landlord incurs from
Tenant’s delay in vacating the Premises, including, without limitation, claims
by and liability to any succeeding tenant founded on such delay and any
attorneys’ fees and costs. If Tenant does not vacate the Premises upon the
expiration or earlier termination of the Lease and Landlord thereafter accepts
rent from Tenant, Tenant’s occupancy of the Premises shall be a “month-to-month”
tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy, except that the Monthly Basic Rent then in effect shall
be increased by one hundred percent (100%).

 

12.           TAXES ON TENANT’S PROPERTY.

 

(a)           Tenant shall be liable for and shall pay, at least ten (10) days
before delinquency, all taxes levied against any personal property or trade
fixtures placed by Tenant in or about the Premises. If any such taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property or if the assessed value of the Premises is increased by the
inclusion therein of a value placed upon such personal property or trade
fixtures of Tenant and if Landlord, after written notice to Tenant, pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof, but only under proper protest if
requested by Tenant, Tenant shall, upon demand, repay to Landlord the taxes so
levied against Landlord, or the portion of such taxes resulting from such
increase in the assessment.

 

(b)           If the Tenant Improvements in the Premises, whether installed by
Landlord or Tenant, or paid for by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, are assessed for real
property tax purposes at a valuation higher than the valuation at which tenant
improvements conforming to Landlord’s Standards (as defined in the Work Letter
Agreement) for other space in the Building are assessed, then the real property
taxes and assessments levied against the Building by reason of such higher
assessed valuation shall be deemed to be taxes levied against personal property
of Tenant and shall be governed by the provisions of Subparagraph 12(a), If the
records of the County Assessor are not available or sufficiently detailed to
serve as a basis for determining whether the Tenant Improvements are subject to
a higher valuation than improvements conforming to Landlord’s Standards, the
actual cost of construction shall be used.

 

(c)           Any assessment, tax, fee, levy or charge allocable to or measured
by the area of the Premises or by any payments to be made by Tenant under this
Lease, including, without limitation, any gross

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

9

--------------------------------------------------------------------------------


 

income tax or excise tax levied by any governmental agency or political
subdivision thereof with respect to the receipt of rent or other payments under
a lease, or upon or with respect to the possession, leasing, operating,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises, or any portion thereof, shall be deemed to be taxes levied against
personal property of Tenant and shall be governed by the provisions of
Subparagraph 12(a).

 

13.           CONDITION OF PREMISES.

 

(a)           Except as expressly set forth in this Lease (including
construction of the Tenant Improvements in accordance with the terms and
conditions of the Work Letter Agreement), Landlord’s lease of the Premises to
Tenant shall be on an “AS IS” basis without representations or warranties
express or implied, and Tenant’s taking of possession of the Premises shall
conclusively establish that the Premises and the Building were in satisfactory
condition at the time of that possession (excluding latent defects and those
items normally associated with a “punch list”). Tenant accepts that from time to
time there may be construction and improvement work by Landlord on other space
in the Building and to the Common Areas and other portions of the Project, and
that such work may cause intermittent noise, vibrations, or other temporary
inconveniences; provided, however, Landlord will take steps reasonably necessary
and feasible to minimize inconveniences to Tenant and Tenant’s employees and
visitors.

 

(b)           Landlord warrants to Tenant that the Premises, the Tenant
Improvements to be completed pursuant to the Work Letter Agreement, the major
building systems serving the Premises including but not limited to the
electrical, lighting, plumbing and HVAC, shall be in good working order, for a
period of six months from the Commencement Date, and that Tenant will not incur
any costs, other than Landlord’s normal and routine maintenance activities, for
repair, replacement or modification of the major building systems. Landlord
further warrants that the second floor HVAC has adequate capacity to cool and
heat the second floor subsequent to the completion of the Tenant Improvements on
that floor. If a non-compliance with said warranty exists as of the delivery of
possession of Premises to Tenant, Landlord shall, except as otherwise provided
in this Lease, promptly after receipt of written notice from Tenant setting
forth with specificity the nature and extent of such non-compliance, rectify
same at Landlord’s expense. If Tenant does not give Landlord written notice of a
non-compliance with this warranty within one hundred eighty (180) days after the
Commencement Date, correction of that non-compliance shall be the obligation of
Tenant at Tenant’s sole cost and expense.

 

14.           ALTERATIONS.

 

(a)           Tenant shall make no alterations, additions, repairs or
improvements to the Premises (collectively, “Alteration(s)”) except as expressly
permitted by this Paragraph 14. Tenant shall have no right to make any
Alterations to the structural portions of the Building, which shall include the
foundation, floor/ceiling slabs, roof, curtain walls, exterior glass and
mullions, columns, beams, shafts, stairs, stairwells, escalators, plazas,
artwork, sculptures, washrooms, mechanical, electrical and telephone closets and
all Common Areas and public areas and the mechanical, electrical, life safety,
plumbing, sprinkler systems and HVAC systems (collectively, “Building Structure
and Systems”).   Landlord’s consent to any other Alteration (i.e., other than to
an Alteration to any portion or component of the Building Structure and Systems
or that, in Landlord’s sole and absolute discretion, could adversely affect any
portion of the Building Structure and Systems) shall not be unreasonably
withheld. Notwithstanding the other provisions of this Paragraph 14, Tenant may
install normal office decorations (e.g., paintings) in the Premises without
obtaining Landlord’s consent.

 

(b)           Landlord may condition its consent to any type of Alteration
(including any Alterations Tenant shall make, or shall cause to be made, under
the Work Letter Agreement) on such requirements as Landlord may deem necessary
in its subjective, good faith discretion, including without limitation; (i) the
manner in which the work is to be done, (ii) the right of approval over the
entity which shall perform, or contract to perform, the work (which approval may
be withheld if, among other things, that entity is not properly licensed under
all applicable laws or if Landlord deems the insurance carried by that entity to
be inadequate), (iii) the times during which the work is to be accomplished,
(iv) the issuance at Tenant’s sole cost of a performance or labor and material
payment

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

10

--------------------------------------------------------------------------------


 

bond ensuring lien-free completion of the proposed Alterations, (v) delivery to
Landlord of preliminary and final sets of plans for the proposed Alterations, or
(vi) modification of the proposed Alterations to conform to Landlord’s
subjective opinion about the appearance of the proposed Alterations. Tenant
shall give Landlord at least ten (10) business days prior written notice of the
expected commencement date of any work related to the Premises. Tenant shall be
responsible for obtaining all permits required by law for all work done by
Tenant under this Lease (including work Tenant performs, or shall cause to be
performed, under the Work Letter Agreement) and Tenant warrants that such work
shall comply with all applicable governmental laws, codes, or ordinances,
including, without limitation, the ADA).

 

(c)           Upon the expiration or earlier termination of this Lease, (i) all
or any part of the Alterations to or in connection with the Premises under the
Work Letter Agreement shall become the property of Landlord and remain on and be
surrendered with the Premises, and (ii) all or any part of any Alterations to or
in connection with the Premises under this Paragraph 14 other than those
Alterations performed under the Work Letter Agreement shall, at the option of
Landlord, either (a) become the property of Landlord and remain and be
surrendered with the Premises, or (b) be removed from the Premises and the
Premises restored to their condition immediately before those Alterations were
made, all by and at the expense of Tenant.

 

(d)           All articles of personal property and all business and trade
fixtures, machinery and equipment, furniture and movable partitions owned by
Tenant (“Tenant’s Effects”) shall be and remain the property of Tenant and may
be removed by Tenant at any time during the Term when Tenant is not in default
under this Lease. If Tenant fails to remove all of Tenant’s Effects from the
Premises upon termination of this Lease, Landlord may, at its option, remove
Tenant’s Effects and store Tenant’s Effects without liability to Tenant for loss
of Tenant’s Effects. Tenant agrees to pay Landlord upon demand any and all
expenses incurred by Landlord in removing Tenant’s Effects, including court
costs, attorneys’ fees and storage charges on Tenant’s Effects, for any length
of time that Tenant’s Effects shall be in Landlord’s possession. Landlord may,
at its option, without notice, sell Tenant’s Effects, or any of the same, at a
private sale and without legal process, for such price as Landlord may obtain,
and apply the proceeds of such sale to any amounts due under this Lease from
Tenant to Landlord and to the expenses incident to the removal and sale of
Tenant’s Effects. Tenant waives the provisions of California Civil Code sections
1980-1991.

 

15.           REPAIRS.

 

(a)           Except as provided in Paragraph 13(b), Tenant shall keep, maintain
and preserve the Premises in first-class condition and repair, and shall, when
and if needed, at Tenant’s sole cost and expense, make all repairs to the
Premises and every part thereof, including, without limitation, the interior
surfaces of the ceilings, walls and floors, all doors, all interior windows, all
non-Standard (as defined in the Work Letter Agreement) plumbing, pipes,
electrical wiring, light fixtures and bulbs, switches, furnishings, signs and
special items and equipment installed by or at the expense of Tenant. Landlord
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof. Tenant and Landlord affirm that Landlord has
made no representations to Tenant respecting the condition of the Premises, the
Building, the Common Areas, or the Project except as specifically set forth in
this Lease.

 

(b)           Anything contained in Paragraph 15(a) to the contrary
notwithstanding, Landlord shall repair and maintain the structural portions of
the Building and the Building Standard plumbing, heating, ventilating, air
conditioning and electrical systems, unless such maintenance and repairs are
required in part or in whole by the act, neglect or omission of Tenant, its
agents, servants, employees or invitees, in which case Tenant shall pay to
Landlord, as additional rent, the reasonable cost of such maintenance and
repairs. Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant, Except as provided in Paragraph 23,
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvements in or to any portion of the Building,
the Premises, the Common Areas, or the Project or in or to fixtures,
appurtenances and equipment therein. Tenant waives the right to make repairs at
Landlord’s expense under any law,

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

11

--------------------------------------------------------------------------------


 

statute or ordinance now or hereafter in effect. No provision of this Lease
shall be construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly provided under this Lease.

 

(c)           As between Landlord and Tenant, Landlord is recognized as the
owner of all data, telephone, cable, and any fiber optic wiring serving the
Premises (collectively, the “Building Cable”) whether installed as of or
following the Commencement Date. Tenant shall be responsible for the maintenance
of all Building Cable. Tenant’s access to the Common Areas for the purposes of
installing and maintaining the Building Cable is conditioned upon Landlord’s
approval of Tenant’s service contract and appropriate insurance policies being
obtained by the entity installing the Building Cable. Landlord shall not be
responsible and shall have no liability for interruption in or failures of
telephone or electronic data transmission services. Tenant shall abide by all
reasonable, written and nondiscriminatory rules and regulations hereafter
promulgated by Landlord regarding access to the Building Cable. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, losses, liabilities, costs and expenses, including, without limitation,
actual attorneys’ fees, incurred by Landlord and related to Tenant’s access to
or work performed in connection with the Building Cable. Upon the expiration or
earlier termination of this Lease, Tenant shall remove all Building Cable unless
Landlord requires Tenant to leave all or any portion of such Building Cable in
place, in which event, Tenant shall leave such Building Cable clearly labeled
with all connectors intact and operable.

 

(d)           At Landlord’s election as part of Operating Expenses, Landlord may
elect from time to time to procure and keep in effect, as part of Operating
Expenses, the following maintenance and service contracts: (i) landscaping,
(ii) heating, ventilation and air conditioning equipment, (iii) boiler, fired or
unfired pressure vessels, (iv) fire sprinkler and/or standpipe and hose or other
automatic fire extinguishing systems, including fire alarm and/or smoke
detection systems, (v) roof covering and drain maintenance, (vii) asphalt and
parking lot maintenance, and (viii) janitorial service for the Project and the
Premises.

 

16.           LIENS. Tenant shall not permit any mechanics’, materialmens’ or
other liens to be filed against any portion of the Building or the Project or
against Tenant’s leasehold interest in the Premises. Landlord shall have the
right at all reasonable times to post and keep posted on the Premises any
notices which it deems necessary for protection from such liens. If any such
liens are filed, Landlord may, without waiving its rights and remedies based on
such breach of Tenant and without releasing Tenant from any of its obligations,
cause such liens to be released by any means it shall deem proper, including
payments in satisfaction of the claim giving rise to such lien. Tenant shall pay
to Landlord at once, upon notice by Landlord, any sum paid by Landlord to remove
such liens, together with interest on that sum at (a) the maximum rate permitted
by then-existing usury law, if applicable, or (b) if the then- existing usury
law is not applicable, one and one-half percent (1-1/2%) per month (“Lease
Interest Rate”) from the date of Landlord’s payment.

 

17.           ENTRY BY LANDLORD. Landlord reserves and shall at all times have
the right, with Landlord making commercially reasonable efforts to provide
Tenant at least 24 hour notice, to enter the Premises to inspect the same, to
supply janitor service and any other service to be provided by Landlord to
Tenant under this Lease, to show the Premises to prospective purchasers or
tenants, to post notices of non-responsibility, to alter, improve or repair the
Premises or any other portion of the Building, without any such act being deemed
an eviction of Tenant and without abatement of rent. Landlord shall have the
right, but not the obligation, to enter upon the Premises and into the Building
for the purpose of performing any obligation on Tenant’s part to be performed
following a Tenant default pursuant to Paragraph 25, below, and Tenant shall pay
all costs incurred by Landlord at the Lease Interest Rate. Landlord may, in
order to carry out all such purposes, erect scaffolding and other necessary
structures where reasonably required by the character of the work to be
performed. Tenant waives any claim for damages for any injury or inconvenience
to or interference with Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, and any other loss in, upon and about the Premises
resulting from any entry permitted under this paragraph. Landlord shall at all
times have and retain a key with which to unlock all doors in the Premises,
excluding Tenant’s vaults and safes. Landlord shall have the right to use any
and all means which Landlord may deem proper to open any door in an emergency in
order to obtain entry to or within the Premises. Any entry to the Premises
obtained by Landlord by any means shall not be deemed to be a forcible or
unlawful entry into the

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

12

--------------------------------------------------------------------------------


 

Premises, or an eviction of Tenant from the Premises or any portion thereof, and
any damages caused on account thereof shall be paid by Tenant if that entry was
caused by the acts or omissions of Tenant, its agents or contractors.

 

18.           UTILITIES AND SERVICES. Tenant represents that it is familiar with
the standards for all utilities servicing the Premises, including, without
limitation, the capacity of the feeders to the Building and the risers and
wiring installations and standards set forth in attached Exhibit D. Tenant shall
contract directly with all utility companies and similar providers for utilities
and services to the Premises and pay directly for all such services (which shall
include, without limitation, electrical, cable and other electronic data
transmission services), and Landlord shall have no obligation to provide any
such services. Notwithstanding the foregoing, any installation of utility lines,
including, without limitation, Building Cable whether or not through any
existing conduits or risers, and any trenching over the Premises to install
wiring or cable, whether or not over existing utility easements, shall be
considered an alteration to the Building Structure and Systems. Unless directly
caused by the gross active negligence or the intentional misconduct of Landlord,
the interruption of any utilities or services to the Building shall not result
in any liability of Landlord, Tenant shall not be entitled to any abatement or
reduction of rent by reason of such failure (whether such failure affects HVAC
services or otherwise), no eviction of Tenant shall result from such failure,
and Tenant shall not be relieved from the performance of any covenant or
agreement in this Lease because of such failure. Any such interruption shall
include, without limitation, failure of services caused by (i) accident,
breakage or repairs; (ii) strikes, lockouts or other labor disturbance or labor
dispute of any character; (iii) governmental regulation, moratorium or other
governmental action; (iv) inability despite the exercise of reasonable diligence
to obtain electricity, water or fuel; or (v) any other cause beyond Landlord’s
reasonable control.

 

19.           BANKRUPTCY. If Tenant shall file a petition in bankruptcy under
any provision of the Bankruptcy Code as then in effect, or if Tenant shall be
adjudicated a bankrupt in involuntary bankruptcy proceedings and such
adjudication shall not have been vacated within thirty (30) days from the date
thereof, or if a receiver or trustee of Tenant’s property shall be appointed and
the order appointing such receiver or trustee shall not be set aside or vacated
within thirty (30) days after the entry thereof, or if Tenant shall assign
Tenant’s estate or effects for the benefit of creditors (collectively, “Acts of
Insolvency”), or if this Lease shall, by operation of law or otherwise, pass to
any person or persons other than Tenant, then in any such event Landlord may
terminate this Lease, if Landlord so elects, with or without notice of such
election and with or without entry or action by Landlord. In such case,
notwithstanding any other provisions of this Lease, Landlord, in addition to any
and all rights and remedies allowed by law or equity, shall, upon such
termination, be entitled to recover damages in the amount provided in
Subparagraph 25(b), and neither Tenant nor any person claiming through or under
Tenant or by virtue of any statute or order of any court shall be entitled to
possession of the Premises but shall immediately surrender the Premises to
Landlord. Nothing contained herein shall limit or prejudice the right of
Landlord to recover, by reason of any such termination, damages equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved, whether or
not such damages are greater, equal to or less than the amount of damages
otherwise recoverable under the provisions of this Paragraph 19.

 

20.           INDEMNIFICATION AND EXCULPATION OF LANDLORD.

 

(a)           Tenant shall indemnify, defend and hold Landlord and its officers,
directors, shareholders, agents, employees, and contractors (the “Landlord
Parties” or, individually, a “Landlord Party”) harmless from all damages, costs
and expenses (including attorneys’ fees), judgments, loss, damage, injury,
liability, claims and losses (collectively, “Claims”) arising from Tenant’s use
of the Premises or the conduct of its business or from any activity, work or
thing done, permitted or suffered by Tenant in or about the Premises, the
Building, the Common Areas, any portion thereof, or any other part of the
Project, Tenant shall further indemnify, defend and hold the Landlord Parties
harmless from all Claims arising from any breach or default in the performance
of any obligation to be performed by Tenant under this Lease, or arising from
any act, neglect, fault or omission of Tenant or of its agents, employees, or
contractors, and from and against all Claims incurred in, or arising out of,
such claim or any action or proceeding brought thereon. In case any action or
proceeding shall be brought against the Landlord Parties or any of them by
reason of any such Claim, Tenant, upon notice from Landlord, shall defend the
same at Tenant’s expense by counsel approved in writing by Landlord, Tenant, as
a material part of the consideration to

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

13

--------------------------------------------------------------------------------


 

Landlord, hereby assumes all risk of damage to property or injury to persons in,
upon or about the Premises from any cause whatsoever except that which is caused
by the gross active negligence or willful misconduct of the Landlord Parties or
any of them or Landlord’s breach of this Lease. Tenant hereby waives all its
Claims in respect thereof against Landlord.

 

(b)           Neither Landlord nor any Landlord Party shall be liable to Tenant
or its partners, directors, officers, contractors, agents, employees, invitees,
sublessees or licensees for any loss, injury or damage to Tenant or to any other
person, or to its or their property, including, without limitation, if such
loss, injury or damage arises out of or in connection with Landlord’s active or
passive negligence except to the extent such loss, injury or damage is caused by
the gross active negligence or willful misconduct of Landlord or a Landlord
Party in the operation or maintenance of the Premises or the Building. Further,
neither Landlord nor any Landlord Party shall be liable (i) for any such damage
caused by other tenants or persons in or about the Building; or (ii) for
consequential or punitive damages arising out of any loss of the use of the
Premises or any equipment or facilities therein by Tenant or any person claiming
through or under Tenant.

 

21.           DAMAGE TO TENANT’S PROPERTY. Subject to the provisions of
Paragraph 20, neither Landlord nor any Landlord Party shall be liable for
(i) any damage to any property entrusted to employees of the Building, (ii) loss
or damage to any property by theft or otherwise, or (iii) any injury or damage
to persons or property resulting from fire, explosion, falling plaster or other
improvements, steam, gas, electricity, water or rain which may leak from any
part of the Building or from any latent defect in the Premises or in the
Building or any portion thereof, including, without limitation, from the pipes,
appliances or plumbing work in the Building or from the roof, street or
subsurface or from any other place or resulting from dampness or any other cause
whatsoever. Except as expressly provided otherwise in this Lease, neither
Landlord nor any Landlord Party shall be liable for interference with light or
other property rights. Tenant shall give prompt notice to Landlord in case of
fire or accidents in the Premises or in the Building or of defects in the
Premises or the Building or in any fixtures or equipment.

 

22.           TENANT’S INSURANCE.

 

(a)           Tenant shall, during the Term and any other period of occupancy,
at its sole cost and expense, keep in full force the following insurance;

 

(i)            Standard form property insurance insuring against all-risk perils
(“All-Risk”) and sprinkler leakage. This insurance policy shall be upon all
property owned by Tenant, for which Tenant is legally liable or that was
installed at Tenant’s expense, and which is located in the Building including,
without limitation, furniture, fittings, installations, fixtures (other than
tenant improvements installed by Landlord), and any other personal property, in
an amount not less than the full replacement cost thereof. If there is a dispute
as to the amount which comprises full replacement cost, the decision of Landlord
or any mortgagees of Landlord shall be conclusive. This insurance policy shall
also cover direct or indirect loss of Tenant’s earnings attributable to Tenant’s
inability to use fully or obtain access to the Premises or Building in an amount
which will properly reimburse Tenant. Such policy shall name Landlord and any
mortgagees of Landlord as insured parties, as their respective interests may
appear.

 

(ii)           Commercial General Liability Insurance insuring Tenant against
any liability arising out of the lease, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be in the
amount of $2,000,000 Combined Single Limit for injury to, or death of one or
more persons in an occurrence, and for damage to tangible property in an
occurrence. The policy shall insure the hazards of the Premises and Tenant’s
operations thereon, independent contractors, and contractual liability (covering
the indemnity contained in Paragraph 20), and shall (1) name Landlord and
Landlord’s lender(s) and mortgagee(s) as additional insureds, (2) contain a
cross-liability provision, and (3) contain a provision that the insurance
provided Landlord under this Subparagraph 22(a)(ii) shall be primary and
non-contributing with any other insurance available to Landlord.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

14

--------------------------------------------------------------------------------


 

(iii)          Workers’ Compensation and Employer’s Liability insurance as
required by state law.

 

(iv)          Business interruption insurance coverage for all Basic Monthly
Rent and Operating Expenses for a period of at least twelve (12) months.

 

(v)           Any other form or forms of insurance which Tenant or Landlord or
any mortgagees of Landlord may reasonably require from time to time in form, in
amounts, and for insurance risks against which a prudent tenant would protect
itself.

 

(b)           All policies to be procured by Tenant shall be written in a form
satisfactory to Landlord and shall be maintained with insurance companies
holding a General Policyholders Rating of “A” and a Financial Rating of “X” or
better, as set forth in the most current issue of Best’s Insurance Guide. Within
ten (10) days after the execution of this Lease and before occupying the
Premises, Tenant shall deliver to Landlord copies of policies or certificates
evidencing the existence of the amounts and forms of coverage satisfactory to
Landlord. No such policy shall be cancelable or reducible in coverage without at
least thirty (30) days prior written notice to Landlord. Tenant shall, at least
ten (10) days before the expiration of such policies, furnish Landlord with
renewals or “binders” thereof, or Landlord may order such insurance and charge
the cost thereof to Tenant as additional rent. If Landlord obtains any insurance
that is the responsibility of Tenant under this Paragraph 22, Landlord shall
deliver to Tenant a written statement setting forth the cost of any such
insurance and showing in reasonable detail the manner in which it has been
computed, and Tenant shall reimburse Landlord such amount at the Lease Interest
Rate until paid.

 

(c)           During the Term, Landlord shall insure the Building (excluding any
property which Tenant is obligated to insure under Subparagraphs 22(a)) against
damage with All-Risk insurance and public liability insurance, all in such
amounts and with such deductibles as Landlord considers appropriate. Landlord
may, but shall not be obligated to, obtain and carry earthquake insurance, flood
insurance, rental interruption insurance, or any other form or forms of
insurance as it or Landlord’s mortgagees may determine advisable. Tenant
acknowledges that Tenant’s insurance shall in any event provide primary coverage
and that it has no right to receive any proceeds from any insurance policies
carried by Landlord.

 

(d)           Tenant will not keep, use, sell or offer for sale in or upon the
Premises any article which may be prohibited by any insurance policy
periodically in force covering the Building. If Tenant’s use of the Premises,
whether or not Landlord has consented to the same, results in any increase in
premiums for the insurance periodically carried by Landlord with respect to the
Building, Tenant shall pay any such increase in premiums as additional rent
within ten (10) days after being billed therefor by Landlord. In determining
whether increased premiums are a result of Tenant’s use of the Premises, a
schedule issued by the organization computing the insurance rate on the Building
or the Tenant Improvements showing the various components of such rate shall be
conclusive evidence of the several items and charges which make up such rate.
Tenant shall promptly comply with all reasonable requirements of the insurance
authority or any present or future insurer relating to the Premises.

 

(e)           If any of Landlord’s insurance policies shall be canceled or
cancellation shall be threatened or the premium or coverage thereunder changed
or threatened to be changed in any way because of the use of the Premises or any
part thereof by Tenant or any assignee or subtenant of Tenant or by anyone
Tenant permits on the Premises and, if Tenant fails to remedy the condition
giving rise to such threatened or actual cancellation, or threatened or actual
change in coverage or premiums, then, within forty-eight (48) hours after notice
thereof, Landlord may, at its option, either terminate this Lease or enter upon
the Premises and attempt to remedy such condition, and Tenant shall promptly pay
the cost thereof to Landlord as additional rent. Landlord shall not be liable
for any damage or injury caused to any property of Tenant or of others located
on the Premises resulting from such entry. If Landlord is unable or elects not
to remedy such condition, then Landlord shall have all of the remedies for a
Tenant default provided for in this Lease.

 

(f)            All policies of insurance required hereunder shall include a
clause or endorsement denying the insurer any rights of subrogation against the
other party to the extent rights have been waived by the

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

15

--------------------------------------------------------------------------------


 

insured before the occurrence of injury or loss. Landlord and Tenant waive any
rights of recovery against the other for injury or loss due to hazards covered
by policies of insurance containing such a waiver of subrogation clause or
endorsement to the extent of the injury or loss covered thereby.

 

23.           DAMAGE OR DESTRUCTION.

 

(a)           If the Project, Building, or the Premises is damaged by fire or
other perils, Landlord shall:

 

(i)            In the event of total destruction, at Landlord’s option, (x) as
soon as reasonably possible after receipt of all insurance proceeds, approval by
local authorities of any and all required final building plans and
specifications and issuance of all required building permits and licenses,
commence repair, reconstruction and restoration of the Project, Building, or the
Premises and prosecute the same diligently to completion, in which event this
Lease shall remain in full force, or (y) within the later of (a) the date of
final insurance adjustment or (b) ninety (90) days after such damage, elect not
to so repair, reconstruct or restore the Project, Building, or the Premises, in
which latter event this Lease shall be deemed to have terminated as of the date
of such total destruction. However, if the time to repair, reconstruct and
restore the Project, Building, or Premises, as reasonably determined by Landlord
or Landlord’s contractor, is greater than fifty (50%) percent of the time
remaining in the Term of the Lease, then the Lease shall be deemed to have
terminated as of the date of such total destruction. In any event, Landlord
shall give Tenant written notice of its intention within ninety (90) days after
the date of total destruction.

 

(ii)           In the event of a partial destruction of the Project or Building
to an extent not exceeding twenty-five percent (25%) of the full insurable value
of the Project or Building or the Premises, and if the damage thereto is such
that the Project, Building, or the Premises may be repaired, reconstructed or
restored within a period of ninety (90) days from the date of such casualty, and
if Landlord has received insurance proceeds sufficient to cover the cost of such
repairs, then Landlord shall commence and proceed diligently with the work of
repair, reconstruction and restoration of the Building or Premises and this
Lease shall continue in full force (it being understood and agreed that Landlord
shall not be required to repair, reconstruct, or restore the other portions of
the Project unless Tenant’s use of or access to the Premises will be materially
affected by Landlord’s election to not repair, reconstruct or restore the
damaged portion of the Project). If (i) such work of repair, reconstruction and
restoration shall require a period longer than ninety (90) days after the date
of the casualty or exceeds twenty-five percent (25%) of the full insurable value
of the Building, (ii) such partial destruction is not insured, or
(iii) insurance proceeds will not be sufficient to cover the entire cost of such
repairs, then Landlord either may elect to so repair, reconstruct or restore and
the Lease shall continue in full force or Landlord may elect not to repair,
reconstruct or restore and the Lease shall be deemed to have terminated as of
the date of such partial destruction. Under any of the conditions of this
Subparagraph 23(a)(ii), Landlord shall give written notice to Tenant of its
intention within the later of (a) the date of final insurance adjustment or
(b) ninety (90) days after the date of partial destruction of the Project,
Building, or Premises.

 

(b)           Except as provided otherwise in this Lease, upon any termination
of this Lease under any of the provisions of this Paragraph 23, the parties
shall be released without further obligation to the other from the date
possession of the Premises is surrendered to Landlord except for items which
have previously accrued and are then unpaid.

 

(c)           In the event of repair, reconstruction or restoration by Landlord
as provided in this Paragraph 23, the rent payable under this Lease shall be
abated proportionately to the degree to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration;
provided that there shall be no abatement of rent if such damage is the result
of the negligence or intentional wrongdoing of Tenant or its agents, employees,
contractors or invitees. Tenant shall not be entitled to any compensation or
damages for (i) loss in the use of the whole or any part of the Premises or
(ii) any inconvenience or annoyance occasioned by such damage, repair,
reconstruction or restoration.

 

(d)           Tenant shall not be released from any of its obligations under
this Lease except to the extent and upon the conditions expressly stated in this
Paragraph 23. Notwithstanding anything to the contrary

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

16

--------------------------------------------------------------------------------


 

contained in this Paragraph 23, if Landlord is delayed or prevented from
repairing or restoring the damaged Premises more than one (1) year after the
occurrence of such damage or destruction by reason of acts of God, war,
governmental restrictions, inability to procure the necessary labor or
materials, or other cause beyond the control of Landlord, Landlord, at its
option, may terminate this Lease, whereupon Landlord shall be relieved of its
obligation to make such repairs or restoration and Tenant shall be released from
its obligations under this Lease as of the end of the one-year period.

 

(e)           If Landlord is obligated to or elects to repair or restore as
herein provided, Landlord shall be obligated to make repair or restoration only
of those portions of the Building or the Premises which were originally provided
at Landlord’s expense including all Tenant Improvements as contained in the Work
Letter Agreement, and the repair and restoration of items, excluding the Tenant
Improvements as contained in the Work Letter Agreement, not provided at
Landlord’s expense shall be the obligation of Tenant.

 

(f)            Notwithstanding anything to the contrary contained in this
Paragraph 23, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises when the damage resulting from any casualty
covered under this Paragraph 23 occurs during the last twelve (12) months of the
Term. In the event Landlord elects not to repair any such damage or destruction
occurring during the last twelve (12) months of the Term, then this Lease and
the parties’ respective obligations hereunder (other than those that by their
nature survive Lease termination) shall terminate.

 

(g)           The provisions of Civil Code Section 1932, Subsection 2, and
Section 1933, Subsection 4, which permit termination of a lease upon destruction
of the leased premises, are hereby waived by Tenant, and the provisions of this
Lease shall govern in case of such destruction. Except as provided otherwise in
this Lease, Tenant shall not be released from any of its obligations under this
Lease, the rent and other expenses payable by Tenant under this Lease shall not
abate, and Landlord shall have no liability to Tenant for any damage or
destruction to the Premises or the Building or any inconvenience or injury to
Tenant by reason of any maintenance, repairs, alterations, decoration, additions
or improvements to the Premises, Building, or Project.

 

24.           EMINENT DOMAIN.

 

(a)           If all of the Project, Building, or Premises, or such part thereof
as shall materially and adversely interfere with Tenant’s use and occupancy
thereof, shall be taken for any public or quasi-public purpose by any lawful
power or authority by exercise of the right of appropriation, condemnation or
eminent domain, or sold to prevent such taking, either party shall have the
right to terminate this Lease effective as of the date possession is required to
be surrendered to such authority. In addition, if such part of the Project as
shall, in Landlord’s sole discretion, materially affect the continuing viability
of the Project as an industrial project shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such
taking, the Landlord shall have the right to terminate this Lease effective as
of the date possession is required to be surrendered to such authority. Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such taking, and Landlord shall be entitled to receive
the entire amount of any award without deduction for any estate or interest of
Tenant. If the amount of property or the type of estate taken does not
substantially interfere with the conduct of Tenant’s business, Landlord shall be
entitled to the entire amount of the award without deduction for any estate or
interest of Tenant, Landlord shall restore the Premises to substantially their
same condition before the partial taking to the extent Landlord receives
condemnation proceeds (with any deficiency to be paid by Tenant as a condition
to Landlord’s obligation to restore). Notwithstanding the foregoing, Tenant
shall have the right to proceed against the condemning authority for any
damages, including rent paid to Landlord, during the time Tenant is deprived of
the use of the Premises on account of such taking and restoration, and nothing
contained in this Paragraph shall be deemed to give Landlord any interest in any
award made to Tenant for the taking of personal property and fixtures belonging
to Tenant. Rent during any such taking and restoration shall abate only to the
proportionate extent of Tenant’s inability to use the Premises.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

17

--------------------------------------------------------------------------------


 

(b)           In the event of taking of the Premises or any part thereof for
temporary use, (i) this Lease shall be and remain unaffected thereby and rent
shall not abate except to the proportionate extent of Tenant’s inability to use
the Premises, and (ii) Tenant shall be entitled to receive for itself such
portion or portions of any award made for such use with respect to the period of
the taking which is within the Term, provided that if such taking shall remain
in force at the expiration or earlier termination of this Lease, Tenant shall
then pay to Landlord a sum equal to the reasonable cost of performing Tenant’s
obligations under Subparagraph 14(c) with respect to surrender of the Premises
and upon such payment shall be excused from such obligations. For purpose of
this Subparagraph 24(b), a temporary taking shall be defined as a taking for a
period of 270 days or less. Tenant expressly waives the benefits of any statute
now or hereafter in effect which would permit Tenant to terminate or seek
termination of this Lease in the event of condemnation, including, without
limitation, California Code of Civil Procedure sections 1265.110, 1265.120, and
1265.130.

 

25.           DEFAULTS AND REMEDIES.

 

(a)           The occurrence of any one or more of the following events shall
constitute a default hereunder by Tenant:

 

(i)            Abandonment of the Premises by Tenant. Notwithstanding the
provisions of Civil Code Section 1951.3, “abandonment” means any absence by
Tenant from the Premises for seven (7) days or longer while in default of any
provision of this Lease.

 

(ii)           The failure by Tenant to make any payment of rent or additional
rent or any other payment required to be made by Tenant under this Lease, as and
when due, provided that Tenant may cure such default by making such payment to
Landlord within three (3) days after written notice thereof from Landlord to
Tenant; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under Code of Civil Procedure Section 1161
regarding unlawful detainer actions.

 

(iii)          The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Subparagraphs 25(a)(i) or (ii), provided that
Tenant may cure such default by curing such failure within ten (10) business
days after written notice thereof from Landlord to Tenant. Any such notice shall
be in lieu of, and not in addition to, any notice required under Code of Civil
Procedure Section 1161 regarding unlawful detainer actions. If the nature of
Tenant’s default is such that it is reasonably capable of being cured but more
than ten (10) days are required for its cure, then Tenant shall be deemed to
have cured such default if Tenant shall commence such cure within the ten
(10) day period and thereafter diligently prosecutes such cure to completion,
provided further that such completion shall occur not later than sixty (60) days
from the date of such notice from Landlord.

 

(iv)          (1) Acts of Insolvency; or (2) the attachment, execution or other
judicial seizure of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease, provided that such default shall be
deemed to be cured where such seizure is discharged within thirty (30) days.

 

(v)           The death, incapacity or Act of Insolvency of any Guarantor (as
defined in Paragraph 56 below) or the termination, cancellation or anticipatory
breach or repudiation in whole or in part of any Guaranty (as also defined in
Paragraph 56, below).

 

(vi)          The discovery by Landlord that any financial statement given to
Landlord by Tenant, or its successor in interest, or by any Transferee (defined
below) or sublessee pursuant to a Transfer or sublease, or by any Guarantor, is
materially false.

 

(vii)         Any breach or repudiation by any Guarantor of the provisions of,
or obligations of such Guarantor under, any guaranty of this Lease.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

18

--------------------------------------------------------------------------------


 

(b)           If any such default by Tenant occurs, in addition to any other
remedies now or later available to Landlord at law or in equity, Landlord can
terminate Tenant’s right to possession of the Premises and terminate this Lease
and all rights of Tenant under this Lease. No act by Landlord other than giving
notice thereof to Tenant shall terminate this Lease, Upon termination, Landlord
may recover from Tenant:

 

(i)            the worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus

 

(ii)           the worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iii)          the worth at the time of award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

 

(iv)          any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

As used in Subparagraphs 25(b)(i) and (ii), the “worth at the time of award” is
computed by allowing interest at the Lease Interest Rate. As used in
Subparagraph 25(b)(iii), the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

(c)           If any such default by Tenant occurs, Landlord may utilize the
remedy described in California Civil Code Section 1951.4 (which says landlord
may continue the lease in effect after a tenant’s breach and abandonment and
recover rent as it becomes due, if tenant has the right to sublet or assign
subject to reasonable limitations).

 

(d)           If an abandonment of the Premises by Tenant occurs or if Landlord
elects to reenter as provided above or shall take possession of the Premises
pursuant to legal proceeding or pursuant to any notice provided by law, then if
Landlord does not elect to terminate this Lease as provided above, Landlord may
from time to time, without terminating this Lease, either recover all rent as it
becomes due or relet the Premises or any part thereof for the Term on terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises.

 

If Landlord elects to so relet, then rentals received by Landlord from that
reletting shall be applied: first, to the payment of any indebtedness other than
rent due under this Lease from Tenant to Landlord; second, to the payment of any
cost of such reletting; third, to the payment of the cost of any alterations and
repairs to the Premises; fourth, to the payment of rent due and unpaid under
this Lease; and the residue, if any, shall be held by Landlord and applied to
payment of future rent as the same may become due and payable under this Lease.
Should that portion of such rentals received from such reletting during any
month, which is applied to the payment of rent under this Lease, be less than
the rent payable during that month by Tenant under this Lease, then Tenant shall
pay such deficiency to Landlord immediately upon demand therefor by Landlord.
Such deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by Landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

 

(e)           All rights, options and remedies of Landlord contained in this
Lease shall be construed and held to be cumulative, and no one of them shall be
exclusive of the other, and Landlord shall have the right to pursue any one or
all of such remedies or any other remedy or relief which may be provided by law,
whether or not stated in this Lease. Without limitation, Tenant acknowledges
that Tenant’s failure to timely comply with the requirements of Paragraphs 27,
28, 50 and 51 may result in a lender refusing to loan Landlord funds or a buyer

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

19

--------------------------------------------------------------------------------


 

refusing to purchase the Building on favorable terms (or at all), causing
Landlord substantial monetary damages. No waiver of any default of Tenant under
this Lease shall be implied from any acceptance by Landlord of any rent or other
payments due under this Lease (whether that acceptance occurs before or after
(i) a default has occurred or (ii) a three-day or other notice of default has
been given) or from any omission by Landlord to take any action on account of
such default if such default persists or is repeated, and no express waiver
shall affect defaults other than as specified in the waiver. The consent or
approval of Landlord to or of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to waive or render unnecessary Landlord’s consent
or approval to or of any subsequent similar acts by Tenant.

 

(f)            Landlord shall be in default in the performance of any obligation
required to be performed by Landlord under the Lease if Landlord has failed to
perform such obligation within thirty (30) days after actual receipt of written
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for Landlord’s performance, Landlord shall not be
deemed in default if Landlord commences such performance within such thirty (30)
day period and thereafter diligently pursues the same to completion. Upon any
such default by Landlord, Tenant may exercise any of its rights provided at law
for a default by a landlord under a commercial lease; provided, however, in no
event shall Tenant have the right to terminate this Lease as a result of
Landlord’s default, and Tenant’s remedies shall be limited to damages and/or
injunctive relief.

 

(g)           If this Lease provides for postponement or suspension of monthly
rental payments or for one or more periods of “free” rent or other rent
concessions (collectively, “Abated Rent”), Tenant shall be credited with having
paid all of the Abated Rent on the expiration of the Term only if Tenant has
(i) occupied all or substantially all of the Premises for the entire Term, and
(ii) fully, faithfully and punctually performed all of Tenant’s obligations,
including without limitation the payment of all rent (other than the Abated
Rent) and all other monetary obligations, and has surrendered the Premises in
the condition required by this Lease. Upon the occurrence of a Tenant default
(as set forth in this Paragraph 25), the Abated Rent shall immediately become
due and payable in full, and the Lease shall be enforced as if there were no
Abated Rent or other rent concession. In such case, Abated Rent shall be
calculated based on the full initial rent payable under the Lease.

 

(h)           Landlord and Tenant waive all rights to a jury trial and agree
that any action or proceeding arising out of this Lease shall be heard by a
court sitting without a jury.

 

LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF COUNSEL OF
ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE CONSTITUTIONS
OF THE UNITED STATES AND THE STATE OF CALIFORNIA. EACH PARTY EXPRESSLY AND
KNOWINGLY WAIVES AND RELEASES ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY
MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, OR ANY CLAIM FOR INJURY OR DAMAGE.

 

26.           ASSIGNMENT AND SUBLETTING.

 

(a)           Tenant shall not assign, encumber, or otherwise transfer
(collectively, “Transfer”) all or any part of its interest in this Lease or in
the Premises or sublease all or any part of the Premises, or allow any other
person or entity to occupy or use all or any part of the Premises, without
obtaining Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, as set forth below. Any Transfer or sublease
without Landlord’s prior written consent shall be voidable at Landlord’s
election and shall constitute a default. Notwithstanding the foregoing, Tenant
may sublease, but not Transfer its interest in this Lease, to any person or
entity that subleases less than ten (10%) percent of the Premises without first
obtaining Landlord’s written consent as contained herein. However, Tenant shall
not be entitled to sublease, in aggregate, more than the ten (10%) percent to
any multiple persons or entities, without first obtaining Landlord’s written
consent as contained herein.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

20

--------------------------------------------------------------------------------


 

(b)           If Tenant is a partnership or a limited liability company, a
withdrawal or change, in one or more transactions, of partners or members owning
in the aggregate a fifty percent (50%) or more interest in the profits of the
partnership or limited liability company, or any transaction or event which
results in a change in control of the partnership or limited liability company,
or if Tenant is a corporation, any change or transfer in the aggregate of fifty
percent (50%) or more of its voting stock or beneficial interest to a single
entity or a group of affiliated entities, whether in one or more transactions,
shall constitute a Transfer and shall be subject to these provisions. If Tenant
is a corporation, partnership, or limited liability company a sale, encumbrance
or other transfer of fifty percent (50%) or more of its assets in the aggregate,
in one or more transactions, shall also be a Transfer under this Lease and in
addition shall be void as to Landlord without Landlord’s prior written consent.
No consent to a Transfer or sublease shall constitute a future waiver of the
provisions of this Paragraph 26.

 

(c)           Tenant shall notify Landlord in writing of Tenant’s intent to
Transfer or sublease all or part of this Lease or the Premises, the name of the
proposed assignee or sublessee, information concerning the financial
responsibility of the proposed assignee or sublessee and all the terms of the
proposed Transfer or subletting; within thirty (30) days after receipt of all
such information and all additional information requested by Landlord concerning
the proposed Transfer or sublease, Landlord shall elect by notice to Tenant
(“Landlord’s Election”) to do one of the following: (a) consent to such proposed
Transfer or sublease; (b) refuse such consent, which refusal shall be on
reasonable grounds; or, (c) effective within sixty (60) days after the date
Landlord gives its notice, terminate this Lease, or in the case of a partial
sublease, terminate this Lease as to the portion of the Premises proposed to be
sublet. However, if within thirty (30) days after Landlord gives Landlord’s
Election of the alternative in clause “(C)” Landlord receives written notice
from Tenant that Tenant has rescinded its proposed Transfer or sublease, this
Lease shall continue in effect.

 

(d)           Each request for consent to a Transfer or subletting shall be in
writing, accompanied by information relevant to Landlord’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee including, but not limited to, the intended use and/or
required modification of the Premises, if any, together with a non-refundable
deposit of $1,000 or ten percent (10%) of the Monthly Basic Rent applicable to
the portion of the Premises which is the subject of the proposed Transfer or
sublease, whichever is greater, as reasonable consideration for Landlord’s
considering and processing the request for consent. Such fee shall be applicable
to Landlord’s processing fees and attorney’s fees pursuant to subparagraph
(f) below.

 

As conditions to granting its consent to any Transfer or sublease, Landlord may
require:

 

(i)            delivery to and approval by Landlord of a true copy of the fully
executed instrument of Transfer or sublease, and the delivery to Landlord of an
agreement executed by the transferee or sublessee in form and substance
satisfactory to Landlord and expressly enforceable by Landlord, whereby the
transferee or sublessee assumes and agrees to be bound by all of the terms and
provisions of this Lease and to perform all of the obligations of Tenant under
this Lease;

 

(ii)           that any sublease provide that it is subject and subordinate to
this Lease and to all mortgages, that Landlord may enforce the provisions of the
sublease, including collection of rent, and that in the event of termination of
this Lease for any reason, including without limitation a voluntary surrender by
Tenant, or in the event of any reentry or repossession of the Premises by
Landlord, Landlord may, at its option, either (x) terminate the sublease or (y)
take over all of the right, title and interest of Tenant, as sublessor, under
such sublease, in which latter case such sublessee shall attorn to Landlord, but
that nevertheless Landlord shall not (1) be liable for any previous act or
omission of Tenant under such sublease, (2) be subject to any defense or offset
previously accrued in favor of the sublessee against Tenant, or (3) be bound by
any previous modification of any sublease made without Landlord’s written
consent, or by any previous prepayment by sublessee of any rent or other
payments.

 

(e)           Landlord shall have the right to approve or disapprove any
proposed assignee or subtenant. In exercising such right of approval or
disapproval, Landlord shall be entitled to take into account any

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

21

--------------------------------------------------------------------------------


 

fact or factor which Landlord reasonably deems relevant to such decision,
including but not necessarily limited to the following, all of which are agreed
to be reasonable factors for Landlord’s consideration:

 

(i)            The financial strength of the proposed assignee or subtenant,
including the adequacy of its working capital to pay all expenses anticipated in
connection with any proposed remodeling of the Premises.

 

(ii)           The proposed use of the Premises by such proposed assignee or
subtenant and the compatibility of such proposed use within the quality and
nature of the other uses in the Project.

 

(iii)          Any violation which the proposed use by such proposed assignee or
subtenant would cause of any other rights granted by Landlord to other tenants
of the Project.

 

(iv)          Any adverse impact of the proposed use of the Premises by such
proposed assignee or subtenant upon the parking or other services provided for
Project tenants generally.

 

(v)           Whether there then exists any default by Tenant pursuant to this
Lease or any non-payment or non-performance by Tenant under this Lease which,
with the passage of time or the giving of notice, would constitute a default
under this Lease.

 

(vi)          The business reputation, character, history and nature of the
business of the proposed assignee or subtenant.

 

(vii)         Whether the proposed assignee or subtenant is a tenant or existing
subtenant, or is an affiliate of or associated with any tenant or existing
subtenant of the Project or is a person with whom Landlord has negotiated for
space in the Project during the twelve (12) month period ending with the date
Landlord receives notice of such proposed assignment or subletting.

 

(viii)        Whether the proposed assignee or subtenant is a governmental
entity or agency.

 

Moreover, Landlord shall be entitled to be reasonably satisfied that each and
every covenant, condition or obligation imposed upon Tenant by this Lease and
each and every right, remedy or benefit afforded Landlord by this Lease is not
impaired or diminished by such assignment or subletting. Landlord and Tenant
acknowledge that the express standards and provisions set forth in this Lease
dealing with assignment and subletting, including those set forth in this
subparagraph (d) have been freely negotiated and are reasonable at the date
hereof taking into account Tenant’s proposed use of the Premises and the nature
and quality of the Building and Project. No withholding of consent by Landlord
for any reason deemed sufficient by Landlord shall give rise to any claim by
Tenant or any proposed assignee or subtenant or entitle Tenant to terminate this
Lease, to recover contract damages or to any abatement of rent. In this
connection, Tenant hereby expressly waives its rights under California Civil
Code Section 1995.310.

 

(f)            Whether or not Landlord shall consent to a Transfer or sublease
under the provisions of this Paragraph 26, (i) Tenant shall pay Landlord’s
processing fees and attorneys’ fees incurred in determining whether or not to so
consent, of which such costs and fees shall not exceed Two Thousand Five Hundred
Dollars ($2500.00) in total, per occurrence, and (ii) Tenant shall not be
relieved of any responsibility under this Lease without Landlord’s express
written release, which Landlord may grant or withhold in its sole, subjective
discretion. If Landlord shall consent to any Transfer, Tenant shall pay to
Landlord, as additional rent, one hundred percent (100%) of all net sums or
other consideration payable to and for the benefit of Tenant by the transferee
on account of the Transfer, as and when such sums and other consideration are
due and payable to or for the benefit of Tenant (or, if Landlord so requires,
and without any release of Tenant’s liability for the same, Tenant shall
instruct the transferee to pay such sums and other consideration directly to
Landlord). If in connection with any proposed sublease Tenant receives net sums
or other consideration, either initially or over the term of the sublease, in
excess of the rent called for under this Lease or, in case of the sublease of a
portion of the Premises, in excess of such rent fairly allocable to such
portion, after appropriate adjustments to assure that all other payments called
for under this

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

22

--------------------------------------------------------------------------------


 

Lease are taken into account, Tenant shall pay to Landlord as additional rent
one hundred percent (100%) of the net sums or other consideration received by
Tenant promptly after its receipt. As used in this paragraph, “net sums or other
consideration” shall include without limitation the then fair value of any
non-cash consideration and shall be calculated after first deducting reasonable
costs incurred by Tenant in connection with the Transfer or sublease, including
without limitation commissions payable to a broker not affiliated with Tenant,
space modification costs in connection with the Transfer or sublease, reasonable
legal costs, free rent concessions to the transferee or sublessee, and lease
take-over costs. Landlord’s waiver of or consent to any Transfer or subletting
shall not relieve Tenant or any transferee or sublessee from any obligation
under this Lease whether or not accrued.

 

27.           SUBORDINATION. Unless Landlord or any beneficiary or mortgagee
with a lien on the Building or any ground lessor with respect to the Building
elects otherwise as provided below in this Paragraph 27, this Lease shall be
subject and subordinate at all times to the following without the necessity of
any additional document being executed by Tenant for the purpose of effecting a
subordination:

 

(a)           the lien and provisions of any mortgage, deed of trust, or
declaration of covenants, conditions and restrictions which may now exist or
hereafter be executed by which the Building, Project, any ground lease, or
Landlord’s interest or estate in any of those items, is encumbered; and

 

(b)           all ground leases which may now exist or hereafter be executed
affecting the Building.

 

Landlord, any such beneficiary or mortgagee, or any such ground lessor, shall at
any time have the right to elect to subordinate or cause to be subordinated to
this Lease any such liens and provisions or ground lease. Any election under
this Paragraph 27 may be made by giving notice thereof to Tenant at least sixty
(60) days before the election is to become effective. If any ground lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall, at the
election of any successor-in-interest to Landlord and regardless of any
subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord. Tenant waives any right to declare this Lease terminated or otherwise
ineffectual because of any such foreclosure, conveyance or ground lease
termination. Tenant shall execute and deliver, upon demand by Landlord and in
the form and content requested by Landlord, any additional documents evidencing
the priority or subordination of this Lease and Tenant’s obligation to attorn to
and become the Tenant of any successor-in-interest to Landlord as provided for
under this Paragraph 27. Tenant’s failure to sign and return any such documents
within ten (10) days of request shall constitute a material default by Tenant
under this Lease and Landlord may, at Landlord’s option, terminate the Lease
provided written notice of such termination (which shall be in lieu of and not
in addition to the notice and cure period otherwise provided for under
Subparagraph 25(a)(iii)) is received by Tenant prior to Landlord’s receipt of
such documents. Tenant hereby irrevocably appoints Landlord as attorney-in-fact
of Tenant to execute, deliver and record any such document in the name and on
behalf of Tenant.

 

28.           ESTOPPEL CERTIFICATE.

 

(a)           Within ten (10) days following any written request which Landlord
may make from time to time, Tenant shall execute and deliver to Landlord a
“Tenant Estoppel Certificate”, in a form substantially similar to the form of
attached Exhibit E or in any other form reasonably required by Landlord.
Landlord and Tenant intend that any statement delivered pursuant to this
Paragraph 28 may be relied upon by any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or any interest therein.

 

(b)           Tenant’s failure to deliver such Tenant Estoppel Certificate
within such time shall be conclusive upon Tenant (i) that this Lease is in full
force, without modification except as may be represented by Landlord, (ii) that
there are no uncured defaults in Landlord’s performance, and (iii) that not more
than one (1) month’s rental has been paid in advance. Tenant’s failure to
deliver the Tenant Estoppel Certificate to Landlord within ten (10) days of
receipt shall constitute a material default under this Lease and Landlord may,
at Landlord’s option, terminate the Lease, provided written notice of such
termination (which shall be in lieu of and not in addition to the notice and
cure period otherwise provided for under Subparagraph 25(a)(iii)) is received by
Tenant prior to Landlord’s receipt of the Tenant Estoppel Certificate.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

23

--------------------------------------------------------------------------------


 

29.           HAZARDOUS MATERIALS.

 

(a)           As used in this Lease, the following words or phrases shall have
the following meanings:

 

(i)            “Agents” means Tenant’s partners, officers, directors,
shareholders, employees, agents, contractors and any other third parties
entering upon the Project at the request or invitation of Tenant.

 

(ii)           “Claims” means claims, liabilities, losses, actions,
environmental suits, causes of action, legal or administrative proceedings,
damages, fines, penalties, loss of rents, liens, judgments, costs and expenses
(including, without limitation, attorneys’ fees and costs of defense, and
consultants’, engineers’ and other professionals’ fees and costs).

 

(iii)          “Hazardous” means: (a) hazardous; (b) toxic; (c) reactive;
(d) corrosive; (e) ignitable; (f) carcinogenic; (g) reproductive toxic; (h) any
other attribute of a Substance now or in the future referred to in, or regulated
by, any Hazardous Materials Laws; and (i) potentially injurious to health,
safety or welfare, the environment, the Premises, the Building, the Project, or
any portion thereof.

 

(iv)          “Hazardous Materials” means any: (a) Substance which is Hazardous,
regardless of whether that Substance is Hazardous by itself or in combination
with any other Substance; (b) Substance which is regulated by any Hazardous
Material Laws; (c) asbestos and asbestos-containing materials; (d) urea
formaldehyde; (e) radioactive substance; (f) flammable explosives;
(g) petroleum, including crude oil or any fraction thereof; (h) polychlorinated
biphenyls; and (i) “hazardous substances,” “hazardous substances,” “hazardous
materials” or “hazardous wastes” under any Hazardous Materials Laws.

 

(v)           “Hazardous Materials Laws” means: (a) any existing or future
federal, state or local law, ordinance, regulation or code which protects
health, safety or welfare, or the environment; (b) any existing or future
administrative or legal decision interpreting any such law, ordinance,
regulation or code; and (c) any common law theory which may result in Claims
against Landlord, the Premises or any portion thereof.

 

(vi)          “Permits” means any permit, authorization, license or approval
required by any applicable governmental agency.

 

(vii)         “Premises” for purposes of this Paragraph 29 only, shall mean the
Premises, the air about the Premises and the soil, surface water and ground
water under the surface of the Project.

 

(viii)        “Substance” means any substance, material, product, chemical,
waste, contaminant or pollutant.

 

(ix)           “Use” means use, generate, manufacture, produce, store, release
or discharge.

 

(b)           (i)            Without limiting the generality of Paragraph 8 of
this Lease, and except as provided in Paragraphs 29(b)(ii) and 29(b)(iii),
Tenant covenants and agrees that Tenant and its Agents shall not bring into,
maintain upon, engage in any activity involving the Use of, or Use in or about
the Project, or transport to or from the Project, any Hazardous Materials.
Notwithstanding the provisions of Paragraphs 29(b)(ii) or 29(b)(iii), in no
event shall Tenant or its Agents release or dispose of any Hazardous Materials
in, on, under or about the Project.

 

(ii)           Notwithstanding the provisions of Paragraph 29(b)(i), if Tenant
or its Agents proposes to Use any Hazardous Materials, or to install or operate
any equipment which will or may Use Hazardous Materials (“Equipment”), then
Tenant shall first obtain Landlord’s prior written consent, which consent may be
given or withheld by Landlord in its subjective, good faith judgment, within
thirty (30) days of Landlord’s receipt of the last of documents or information
requested by Landlord as set forth in this Paragraph. Tenant’s failure to
receive Landlord’s consent within such thirty (30) day period shall be
conclusively deemed Landlord’s withholding of

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

24

--------------------------------------------------------------------------------


 

consent. Tenant’s request for Landlord’s consent shall include the following
documents or information: (a) a Hazardous Materials list pursuant to Paragraph
29(c) regarding the Hazardous Materials Tenant proposes to Use or Equipment
Tenant proposes to install and operate; (b) reasonably satisfactory evidence
that Tenant has obtained all necessary Permits to Use those Hazardous Materials
or to install and operate the proposed Equipment; (c) reasonably satisfactory
evidence that Tenant’s Use of the Hazardous Materials or installation and
operation of the Equipment shall comply with all applicable Hazardous Materials
Laws, Tenant’s permitted use under this Lease and all restrictive covenants
encumbering the Project; (d) reasonably satisfactory evidence of Tenant’s
financial capability and responsibility for potential Claims associated with the
Use of the Hazardous Materials or installation and operation of the Equipment;
and (e) such other documents or information as Landlord may reasonably request.
Landlord may, at its option, condition its consent upon any terms that Landlord,
in its subjective, good faith judgment, deems necessary to protect itself, the
public and the Project against potential problems, Claims arising out of
Tenant’s Use of Hazardous Materials or installation and operation of Equipment
including, without limitation, (i) changes in the insurance provisions of the
Lease, (ii) installation of equipment, fixtures or personal property or
alteration of the Premises (all at Tenant’s sole cost) to minimize the
likelihood of a violation of Hazardous Materials Laws as a result of Tenant’s
Use of the Hazardous Materials or installation and operation of Equipment, or
(iii) increasing the amount of the security deposit. Neither Landlord’s consent
nor Tenant’s obtaining any Permits shall relieve Tenant of any of its
obligations pursuant to this Paragraph 29. Landlord’s granting of consent to one
request to Use Hazardous Materials or install and operate Equipment shall not be
deemed Landlord’s consent to any other such request. If Landlord grants its
consent to Tenant’s request, no subtenant, assignee or successor of Tenant shall
have the right to Use those Hazardous Materials or install or operate that
Equipment without again complying with the provisions of this Paragraph
29(b)(ii).

 

(iii)          Notwithstanding the provisions of Paragraphs 29(b)(i) and
29(b)(ii), Tenant may Use any Substance typically found or used in applications
of the type permitted by this Lease so long as: (a) any such Substance is
typically found only in such quantity as is reasonably necessary for Tenant’s
permitted use under Paragraph 8 of this Lease; (b) any such Substance and all
equipment necessary in connection with the Substance are Used strictly in
accordance with the manufacturers’ instructions therefor; (c) no such Substance
is released or disposed of in or about the Project; (d) any such Substance and
all equipment necessary in connection with the Substance are removed from the
Project and transported for Use or disposal by Tenant in compliance with any
applicable Hazardous Materials Laws upon the expiration or earlier termination
of this Lease; and (e) Tenant and its Agents comply with all applicable
Hazardous Materials Laws.

 

(iv)          Tenant shall not use or install in or about the Premises any
asbestos or asbestos-containing materials.

 

(c)           Tenant shall deliver to Landlord, within thirty (30) days after
Tenant’s receipt of Landlord’s written request, a written list identifying any
Hazardous Materials that Tenant or its Agents then Uses or has Used within the
last twelve (12) month period in the Project. Each such list shall state:
(i) the use or purpose of each such Hazardous Material; (ii) the approximate
quantity of each such Hazardous Material Used by Tenant; (iii) such other
information as Landlord may reasonably require; and (iv) Tenant’s written
certification that neither Tenant nor its Agents have released, discharged or
disposed of any Hazardous Materials in or about the Project, or transported any
Hazardous Materials to or from the Project, in violation of any applicable
Hazardous Materials Laws. Landlord shall not request Tenant to deliver a
Hazardous Materials list more often than once during each twelve (12) month
period, unless Landlord reasonably believes that Tenant or its Agents have
violated the provisions of this Paragraph 29 (in which case (a) Landlord may
request such lists as often as Landlord determines is necessary until such
violation is cured, and (b) Tenant shall provide such lists within ten (10) days
of each of Landlord’s requests, or if an emergency exists, such lists shall be
immediately provided).

 

(d)           Tenant shall furnish to Landlord copies of all notices, claims,
reports, complaints, warnings, asserted violations, documents or other
communications received or delivered by Tenant, as soon as possible and in any
event within five (5) days of such receipt or delivery, with respect to any
actual or alleged Use, disposal or transportation of Hazardous Materials in or
about the Premises, the Building or the Project, Whether or not Tenant receives
any such notice, claim, report, complaint, warning, asserted violation, document
or

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

25

--------------------------------------------------------------------------------


 

communication, Tenant shall immediately notify Landlord, orally and in writing,
if Tenant or any of its Agents knows or has reasonable cause to believe that any
Hazardous Materials, or a condition involving or resulting from the same, is
present, in Use, has been disposed of, or transported to or from the Premises,
the Building or the Project other than as previously consented to by Landlord in
strict accordance with Paragraph 29(b).

 

(e)           Tenant acknowledges that it, and not Landlord, is in possession
and control of the Premises for purposes of all reporting requirements under any
Hazardous Materials Laws. If Tenant or its Agents violate any provision of this
Paragraph 29, then Tenant shall immediately notify Landlord in writing and shall
be obligated, at Tenant’s sole cost, to abate, remediate, clean-up or remove
from the Project, and dispose of, all in compliance with all applicable
Hazardous Materials Laws, all Hazardous Materials Used by Tenant or its Agents.
Such work shall include, but not be limited to, all testing and investigation
required by Landlord, Landlord’s lender or ground lessor, if any, and any
governmental authorities having jurisdiction, and preparation and implementation
of any remedial action plan required by any governmental authorities having
jurisdiction. All such work shall, in each instance, be conducted to the
satisfaction of Landlord and all governmental authorities having jurisdiction.
If at any time Landlord determines that Tenant is not complying with the
provisions of this Paragraph 29(e), then Landlord may, without prejudicing,
limiting, releasing or waiving Landlord’s rights under this Paragraph 29,
separately undertake such work, and Tenant shall reimburse all costs incurred by
Landlord upon demand.

 

(f)            Landlord’s right of entry pursuant to Paragraph 17 shall include
the right to enter and inspect the Premises, and the right to inspect Tenant’s
books and records, to verify Tenant’s compliance with, or violations of, the
provisions of this Paragraph 29. Furthermore, Landlord may conduct such
investigations and tests as Landlord or Landlord’s lender or ground lessor may
require. If Landlord determines that Tenant has violated the provisions of this
Paragraph 29, or if any applicable governmental agency requires any such
inspection, investigation or testing, then Tenant, in addition to its other
obligations set forth in this Paragraph 29, shall immediately reimburse Landlord
for all costs incurred therewith.

 

(g)           (i)            Tenant shall indemnify, protect, defend (with legal
counsel acceptable to Landlord in its subjective, good faith judgment) and hold
harmless Landlord, its partners and its and their respective successors,
assigns, partners, directors, officers, shareholders, employees, agents,
lenders, ground lessors and attorneys, and the Project, from and against any and
all Claims incurred by such indemnified persons, or any of them, in connection
with, or as the result of: (a) the presence, Use or disposal of any Hazardous
Materials into or about the Project, or the transportation of any Hazardous
Materials to or from the Project, by Tenant or its Agents; (b) any injury to or
death of persons or damage to or destruction of property resulting from the
presence, Use or disposal of any Hazardous Materials into or about the Project,
or the transportation of any Hazardous Materials to or from the Project, by
Tenant or its Agents; (c) any violation of any Hazardous Materials Laws by
Tenant or Tenant’s Agents; and (d) any failure of Tenant or its Agents to
observe the provisions of this Paragraph 29. Payment shall not be a condition
precedent to enforcement of the foregoing indemnification provision. Tenant’s
obligations hereunder shall include, without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary testing, investigation,
studies, reports, repair, clean-up, detoxification or decontamination of the
Project, and the preparation and implementation of any closure, removal,
remedial action or other required plans in connection therewith, and shall
survive the expiration or earlier termination of the term of this Lease. For
purposes of these indemnity provisions, any acts or omissions of Tenant, its
assignees, sublessees, Agents or others acting for or on behalf of Tenant
(regardless of whether they are negligent, intentional, willful, or unlawful)
shall be strictly attributable to Tenant.

 

(ii)           If at any time after the initiation of any suit, action,
investigation or other proceeding which could create a right of indemnification
under Paragraph 29(g)(i) Landlord determines that Tenant is not complying with
the provisions of Paragraph 29(g)(i), then Landlord may, without prejudicing,
limiting, releasing or waiving the right of indemnification provided herein,
separately defend or retain separate counsel to represent and control the
defense as to Landlord’s interest in such suit, action, investigation or other
proceeding. Tenant shall pay all costs of Landlord’s separate defense or counsel
upon demand.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

26

--------------------------------------------------------------------------------


 

(h)           Upon any violation of the provisions of this Paragraph 29,
Landlord shall be entitled to exercise any or all remedies available to a
landlord against a defaulting tenant including, but not limited to, those set
forth in Paragraph 25.

 

(i)            By its signature to this Lease, Tenant confirms that:
(i) Landlord has not made any representation or warranty regarding the
environmental condition of the Premises, the Building or the Project; and
(ii) Tenant has conducted its own examination of the Premises, the Building and
the Project with respect to Hazardous Materials and accepts the same “AS IS”.

 

(j)            No termination, cancellation or release agreement entered into by
Landlord and Tenant shall release Tenant from its obligations under this
Paragraph 29 unless specifically agreed to by Landlord in writing at the time of
such agreement.

 

(k)           Tenant’s covenants and obligations under this Paragraph 29 shall
also apply to any assignee or sublessee of Tenant, and to any such assignee’s or
sublessee’s partners, officers, directors, shareholders, employees, agents,
contractors and any other third parties entering upon the Project at the request
or invitation of such assignee or sublessee.

 

30.           RULES AND REGULATIONS. Tenant shall faithfully observe and comply
with the “Rules and Regulations” attached hereto as Exhibit F, and all
reasonable and nondiscriminatory modifications thereof and additions thereto
from time to time put into effect by Landlord. Landlord shall not be responsible
to Tenant for the violation or nonperformance by any other tenant or occupant of
the Building or Project of any of the Rules and Regulations.

 

31.           CONFLICT OF LAWS. This Lease shall be governed by and construed
pursuant to the laws of the State of California.

 

32.           SUCCESSORS AND ASSIGNS. Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties to this Lease and
their respective heirs, personal representatives, successors and assigns.

 

33.           SURRENDER OF PREMISES. The voluntary or other surrender of this
Lease by Tenant, or a mutual cancellation of this Lease, shall not work a
merger, and shall, at the option of Landlord, operate as an assignment to it of
any or all subleases or subtenancies. Upon the expiration or termination of this
Lease, Tenant shall peaceably surrender the Premises and all Tenant
Improvements, alterations and additions to the Premises, broom clean the
Premises, leave the Premises in good order, repair and condition (including the
due completion by that expiration or termination of all repairs which Tenant is
responsible for making under this Lease), reasonable wear and tear excepted, and
comply with the provisions of Paragraph 14(c). The delivery of keys to any
employee of Landlord or to Landlord’s agent or any employee thereof shall not be
sufficient to constitute a termination of this Lease or a surrender of the
Premises.

 

34.           ATTORNEYS’ FEES. If any legal proceeding arises in connection with
this Lease, in addition to any other remedy at law or in equity sought or
obtained by the prevailing party, the losing party shall pay the reasonable
legal and other fees and all costs of the prevailing party incurred in
connection with those proceedings.

 

35.           PERFORMANCE BY TENANT. All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant’s sole cost and expense and without any abatement of rent. If
Tenant shall fail to pay any sum of money owed to any party other than Landlord,
for which it is liable under this Lease, or if Tenant shall fail to perform any
other act on its part to be performed under this Lease, Landlord may, without
waiving or releasing Tenant from Tenant’s obligations, but shall not be
obligated to, make any such payment or perform any such other act to be made or
performed by Tenant. All sums so paid by Landlord and all necessary incidental
costs incurred by Landlord together with interest thereon at the Lease Interest
Rate, from the date of such payment by Landlord, shall be payable to Landlord on
demand. Landlord shall have (in

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

27

--------------------------------------------------------------------------------


 

addition to any other right or remedy of Landlord) all rights and remedies in
the event of the nonpayment thereof by Tenant as are set forth in Paragraph 25.

 

36.           MORTGAGEE PROTECTION. In the event of any default on the part of
Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgage covering the Premises whose address
shall have been furnished to Tenant, and shall offer such beneficiary or
mortgagee a reasonable opportunity to cure the default, including time to obtain
possession of the Premises by power of sale or a judicial foreclosure, if such
should prove necessary to effect a cure.

 

37.           DEFINITION OF LANDLORD. The term “Landlord,” as used in this
Lease, so far as covenants or obligations on the part of Landlord are concerned,
shall be limited to mean and include only the owner or owners, at the time in
question, of the fee title of the Building or the lessees under any ground
lease, if any. In the event of any transfer, assignment or other conveyance or
transfers of any such title, Landlord (and in case of any subsequent transfers
or conveyances, the then-grantor) shall be automatically freed and relieved from
and after the date of such transfer, assignment or conveyance of all liability
as respects the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed. The transferee of
such title shall be deemed to have assumed and agreed to observe and perform any
and all obligations of Landlord under this Lease during its ownership of the
Premises. Landlord may transfer its interest in the Premises without the consent
of Tenant and such transfer or subsequent transfer shall not be deemed a
violation on Landlord’s part of any of the terms and conditions of this Lease.
With respect to any indemnity by Tenant of Landlord under this Lease, “Landlord”
shall include, and the indemnity shall run to, Landlord and its respective
partners, affiliates, shareholders, directors, officers, agents, lenders,
employees, partners, successors and assigns.

 

38.           WAIVER. The waiver by Landlord of any breach of any term, covenant
or condition contained in this Lease shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition contained
in this Lease, nor shall any custom or practice to which the parties may have
adhered in the administration of the terms of this Lease be deemed a waiver of
or in any way affect the right of Landlord to insist upon the performance by
Tenant in strict accordance with the terms of this Lease. The subsequent
acceptance of rent under this Lease by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent. No acceptance by Landlord of a lesser sum than
the sum then due shall be deemed to be other than on account of the earliest
installment of such rent or other amount due, nor shall any endorsement or
statement on any check or any letter accompanying any check be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
other amount or pursue any other remedy available to Landlord.

 

39.           IDENTIFICATION OF TENANT. If more than one person signs this Lease
as Tenant, the act of or notice from, or notice or refund to, or the signature
of, any one or more of them with respect to this Lease shall be binding upon
Tenant.

 

40.           PARKING. Unless Tenant is in default under this Lease, Tenant
shall be entitled to use the number of vehicle parking spaces designated in
Subparagraph 1(g). Tenant’s use of its vehicle parking spaces shall be free for
the Term of the Lease. Neither Tenant nor its employees or invitees shall use
more parking spaces than designated in Subparagraph 1(g). If Landlord determines
in its sole discretion that it is necessary for orderly and efficient parking,
all or any portion of any unreserved or unassigned parking spaces may be
assigned to, made available to or reserved by Landlord for other tenants or
users of the Building. If Landlord has not assigned specific spaces to Tenant,
neither Tenant nor its employees shall use any spaces which have been so
specifically assigned by Landlord to other tenants or for other uses such as
visitor parking or which have been designated by Landlord or governmental
entities as being restricted to certain uses.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

28

--------------------------------------------------------------------------------


 

(a)           Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers,
contractors, customers or invitees to be loaded, unloaded or parked in areas
other than those designated by Landlord for such activities.

 

(b)           If Tenant permits or allows any of the prohibited activities
described in this Paragraph 40, then Landlord shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove, tow away, or impound the vehicle involved and charge the cost to Tenant,
which cost shall be immediately payable upon demand by Landlord with interest
thereon at the Lease Interest Rate from the date Landlord incurs that cost.

 

(c)           Intentionally deleted.

 

(d)           The use by Tenant, its employees and invitees, of the parking
facilities of the Building shall be on the additional terms and conditions set
forth in attached Exhibit G, and shall be subject to such other agreement
between Landlord and Tenant as may hereinafter be established.

 

41.           FORCE MAJEURE. Landlord shall have no liability whatsoever to
Tenant on account of (a) the inability of Landlord to fulfill, or delay in
fulfilling, any of Landlord’s obligations under this Lease, the Work Letter
Agreement, or any other Lease attachment by reason of strike, other labor
trouble, governmental preemption or priorities or other controls in connection
with a national or other public emergency, or shortages of fuel, supplies or
labor resulting therefrom, governmental permitting, or any other cause, whether
similar or dissimilar to the above, beyond Landlord’s reasonable control; or
(b) any failure or defect in the supply, quantity or character of electricity or
water furnished to the Premises, by reason of any requirement, act or omission
of the public utility or others furnishing the Building with electricity or
water, or for any other reason, whether similar or dissimilar to the above,
beyond Landlord’s reasonable control. If this Lease or any Exhibit, Rider or
Work Letter Agreement specifies a time period for performance of an obligation
of Landlord, that time period shall be extended by the period of any delay in
Landlord’s performance caused by any of the events of force majeure described
above.

 

42.           TERMS, HEADINGS AND CONSTRUCTION. The title and paragraph headings
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part of this Lease. “Or” is not exclusive. Unless stated
otherwise, references to paragraphs and subparagraphs are to those in this
Lease. This Lease shall be strictly construed neither against Landlord nor
Tenant.

 

43.           TIME. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor,
including specifically and without limitation, Tenant’s obligation to make any
payments, give any notices and timely perform under the Work Letter Agreement.

 

44.           PRIOR AGREEMENT; AMENDMENTS. This Lease contains all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Lease, and no prior agreements or understanding or letter or proposal
pertaining to any such matters shall be effective for any purpose. No provisions
of this Lease may be amended or added to, whether by conduct, oral or written
communication, or otherwise, except by an agreement in writing signed by the
parties hereto or their respective successors-in-interest. No other provision of
this Lease shall modify the effect of this paragraph.

 

45.           SEVERABILITY. Any provision of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision of this Lease, and such other provisions shall remain in full force.

 

46.           RECORDING. Neither this Lease nor a short form memorandum of this
Lease shall be recorded.

 

47.           LIMITATION ON LIABILITY AND TIME. In consideration of the benefits
accruing under this Lease, Tenant and all successors and assigns agree that, in
the event of any actual or alleged failure, breach or default under this Lease
by Landlord: (a) the sole and exclusive remedy shall be against the Landlord’s
interest in

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

29

--------------------------------------------------------------------------------


 

the Building; (b) no partner of Landlord shall be named as a party in any suit
or proceeding (except as may be necessary to secure jurisdiction of the
partnership, if applicable); (c) no partner of Landlord shall be required to
answer or otherwise plead to any service of process; (d) no judgment will be
taken against any partner of Landlord (if applicable); (e) no writ of execution
will ever be levied against the assets of any partner of Landlord; (f) the
obligations of Landlord under this Lease do not constitute personal obligations
of the individual partners, directors, officers or shareholders of Landlord, and
Tenant shall not seek recourse against the individual partners, directors,
officers or shareholders of Landlord or any of their personal assets for
satisfaction of any liability in respect to this Lease; and (g) any claim,
defense, or other right of Tenant arising in connection with this Lease or
negotiations before this Lease was signed shall be barred unless Tenant files an
action or interposes a defense based thereon within one hundred eighty (180)
days after the date of the alleged event on which Tenant is basing its claim,
defense or right. In the event of a breach or default by Landlord under this
Lease, in no event shall Tenant have the right to terminate this Lease as a
result of such breach or default, and Tenant’s remedies (subject to the
provisions of this Paragraph 47) shall be limited to damages and/or an
injunction.

 

48.           TRAFFIC IMPACT. Tenant agrees that Tenant and its employees,
invitees, and contractors shall comply with the provisions of Exhibit G (Traffic
and Parking Rules and Regulations).

 

49.           SUBSTITUTED PREMISES. Intentionally deleted.

 

50.           MODIFICATION FOR LENDER OR GOVERNMENT. If, in connection with
obtaining construction, interim or permanent financing or refinancing for the
Building or all or part of the Project, a lender shall request reasonable
modifications in this Lease as a condition to such financing, Tenant will not
unreasonably withhold, delay or defer its consent thereto, provided that such
modifications do not increase the obligations of Tenant under this Lease or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights under this Lease. In addition, the parties agree to promptly sign all
documents reasonably required by any governmental agency from time to time in
connection with the Premises, provided that those documents do not materially
adversely affect the rights or obligations of the parties under this Lease.

 

51.           FINANCIAL STATEMENTS. When reasonably requested by Landlord,
Tenant shall, upon ten (10) business days notice from Landlord, provide Landlord
with a current financial statement and financial statements of the two (2) years
prior to the current financial statement year. Such statement(s) shall be
safeguarded by Landlord and shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant. The above
ten-day notice is the only notice Landlord is required to give Tenant in
connection with Tenant’s financial statements and shall be in lieu of and not in
addition to the notice and cure period otherwise provided for under Subparagraph
25(a)(iii). Tenant’s failure to comply with its obligations under this Paragraph
51 shall constitute a material default under this Lease.

 

52.           QUIET ENJOYMENT. Landlord covenants that upon Tenant paying the
rent required under this Lease and paying all other charges and performing all
of the covenants and provisions on Tenant’s part to be observed and performed
under this Lease, Tenant shall and may peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease.

 

53.           TENANT’S SIGNS.

 

(a)           Tenant may, at its sole cost and expense, place its signs
displaying its logo and graphics on the entrance doors to the Premises and in
Landlord designated locations in the hallways on floors wholly leased by Tenant.
On partial floors leased by Tenant, Tenant, at its sole cost and expense, may
place its signs on entrance doors to the Premises, provided the number, size,
color, style, material and location of such signs conform to Landlord’s graphics
program for the Building and Landlord shall place directional signs to the
Premises, at Tenant’s expense, at a location determined by Landlord.

 

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

30

--------------------------------------------------------------------------------


 

(b)           Unless specifically set forth to the contrary in an addendum to
this Lease, Tenant shall not place any sign on the exterior of the Building, or
within the Building if such sign may be seen from outside of the Building or on
any Building sign monument or other device constructed for the placement of
tenant signs.

 

(c)           All Tenant signs installed by Landlord or Tenant shall comply with
all applicable requirements of all governmental authorities having jurisdiction
and shall be installed in a good and workmanlike manner. Such signs shall be
maintained and kept in good repair at Tenant’s sole cost and expense, and, on
expiration or earlier termination of the Term, removed at Tenant’s sole cost and
expense.

 

54.           NO LIGHT, AIR OR VIEW EASEMENT. Any diminution or shutting off of
light, air or view by any structure which may be erected on lands adjacent to
the Project shall in no way affect this Lease, abate any payment owed by Tenant
under the Lease, or otherwise impose any liability on Landlord.

 

55.           TENANT AS CORPORATION, PARTNERSHIP, OR LIMITED LIABILITY COMPANY.
If Tenant executes this Lease as a corporation or limited liability company,
then Tenant and the persons executing this Lease on behalf of Tenant represent
and warrant that the individuals executing this Lease on Tenant’s behalf are
duly authorized to execute and deliver this Lease on its behalf. If tenant is a
corporation, Tenant further represents and warrants that this Lease has been
authorized in accordance with a duly adopted resolution of the board of
directors of Tenant, a copy of which is to be delivered to Landlord on execution
of this Lease, and in accordance with the by-laws of Tenant and that this Lease
is binding upon Tenant in accordance with its terms. If Tenant executes this
Lease as a partnership, (a) each general partner shall be jointly and severally
liable for keeping, observing and performing all the provisions of this Lease to
be kept, observed or performed by Tenant and (b) the term “Tenant” shall mean
and include each general partner jointly and severally and the act of or notice
from, or notice or refund to, or the signature of, any one or more of them with
respect to this Lease shall be binding on Tenant and each and all of the general
partners of Tenant with the same effect as if each of them had so acted or so
given or received such notice or refund or so signed. Dissolution of any
partnership which is a Tenant under this Lease shall be deemed to be an
assignment jointly to all of the partners, who shall thereafter be subject to
the terms of this Lease as if each such former partners had initially signed
this Lease as individuals.

 

56.           GUARANTY. Landlord and Tenant acknowledge and agree that the
concurrent delivery by Tenant to Landlord of a guaranty of Tenant’s obligations
pursuant to this Lease executed by the person(s) or entity(ies) identified in
Exhibit H (“Guarantor”) is a material consideration for Landlord’s execution of
this Lease and that Landlord would not execute and deliver this Lease but for
such guaranty. Accordingly, concurrently with the execution and delivery of this
Lease by Tenant, Tenant shall deliver to Landlord a written guaranty executed by
Guarantor in the form of Exhibit H hereto (“Guaranty”).

 

57.           COUNTERPARTS. This Lease may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

58.           JOINT AND SEVERAL LIABILITY. This Lease and the obligations set
forth herein shall be the joint and several obligations of all persons, entities
or parties to this Lease and shall be binding upon them and their heirs,
personal representatives, and permitted successors and assigns, if any.

 

59.           NO OFFER. The submission of this Lease and any ancillary documents
to Tenant shall not constitute an offer to Lease, and Landlord shall have no
obligation of any kind, express or implied, to lease the Premises to Tenant
until Landlord has approved, executed and returned to Tenant a fully signed copy
of this Lease together with any ancillary documents Landlord may require.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

31

--------------------------------------------------------------------------------


 

THEREFORE, the parties have executed this Lease as of the date first written
above.

 

LANDLORD: Pointe Camino Windell LLC, a
California limited liability company

TENANT: Lpath Therapeutics, Inc., a Delaware
Corporation

 

 

 

 

By:

/s/ Michael S. Martin

 

By:

/s/ Scott Pancoast

Name:

MICHAEL S. MARTIN

 

Name:

SCOTT PANCOAST

Its:

PRESIDENT

 

Its:

President & CEO

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

32

--------------------------------------------------------------------------------


 

[g212121kd03i001.jpg]

ROBERTS & BENNETT
COMMERCIAL INTERIOR DESIGN

LPATH THERAPEUTICS
Pointe Camino Business Centre
6335 Ferris Square, Suite A
San Diego, CA 92122
5,383 RSF
08.12.05

 

1010 UNIVERSITY AVENUE, SUITE C203

SAN DIEGO, CA 92103

(619) 297-1011  FAX (619) 297-3832

 

WWW.RBCID.COM

 

 

[g212121kd03i002.jpg]

 

FIRST FLOOR EXHIBIT A-1

SCALED TO FIT

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

[g212121kd03i001.jpg]

ROBERTS & BENNETT
COMMERCIAL INTERIOR DESIGN

LPATH THERAPEUTICS
Pointe Camino Business Centre
6335 Ferris Square, Suite A
San Diego, CA 92122
1,892 RSF
08.12.05

 

1010 UNIVERSITY AVENUE, SUITE C203

SAN DIEGO, CA 92103

(619) 297-1011  FAX (619) 297-3832

WWW.RBCID.COM

 

 

1.       Provide new stain-grade Oak single light doors - four (4) single, one
(1) pair.

 

2.       Relocate existing building standard paint-grade door.

 

3.       Provide new 4’-6” W floor-to-ceiling glazing.

 

4.       Provide new undercounter dishwasher.

 

5.       Provide new plastic laminate countertop.

 

[g212121kd03i003.jpg]

 

SECOND FLOOR EXHIBIT A-1

SCALE: 1/8” = 1’-0”

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

[g212121kd03i004.jpg]

 

SITE PLAN - EXHIBIT A-2

 

[g212121kd03i005.jpg]

SCALED TO FIT

 

NORTH

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

WORK LETTER AGREEMENT

 

In connection with the lease to which this Work Letter Agreement is attached
(the “Lease”), and in consideration of the mutual covenants hereinafter
contained, Landlord and Tenant agree as follows:

 

1.             COMPLETION SCHEDULE. Within five (5) business days after its
execution of the Lease, Landlord shall deliver to Tenant, for Tenant’s review
and approval, a schedule (the “Work Schedule”) setting forth a timetable for the
planning and completion of the installation of the Tenant Improvements (as
defined in Paragraph 2 below) to be constructed in the Premises, and the
scheduled Commencement Date for the Term. The Work Schedule shall set forth each
of the various items of work to be done by or approval to be given by Landlord
and Tenant in connection with the completion of the Tenant Improvements. The
Work Schedule shall be submitted to Tenant for its approval and, upon approval
by both Landlord and Tenant, Landlord and Tenant agree to comply with that
Schedule, and it shall become the basis for the parties’ performance under this
Agreement. If Tenant shall fail to deliver to Landlord Tenant’s written
disapproval of the Work Schedule, as it may be modified after discussions
between Landlord and Tenant, within three (3) business days after the date the
Work Schedule is first received by Tenant, Landlord’s space planner for the
Building shall determine the final Work Schedule in its sole, good faith
judgment within five (5) business days after request by either Landlord or
Tenant, which determination shall be final and binding on all parties.

 

2.             TENANT IMPROVEMENTS. “Tenant Improvements” shall include all work
to be done and improvements installed in the Premises by Landlord pursuant to
the Tenant Improvement Plans (defined in Paragraph 3 below), including, but not
limited to, partitioning, doors, ceilings, floor coverings, wall finishes
(including paint and wallcovering), electrical (including lighting, switching,
telephone wiring (including outlets), outlets, etc.), plumbing, heating,
ventilating and air conditioning, fire protection, cabinets and other millwork.
Subject to Paragraphs 14(c) and 33 of the Lease, all Tenant Improvements and
components thereof shall at all times be and remain the sole property of
Landlord.

 

3.             TENANT IMPROVEMENT PLANS. Prior to the Lease execution, Tenant
shall have met with Landlord’s architect or space planner for the purpose of
preparing a space plan (“Space Plan”). The Space Plan will provide a partition
layout and quantitative specifications for other building components, including
but not limited to partitioning, doors, ceilings, electrical outlets, etc.,
plumbing, heating, ventilating and air conditioning, cabinets and other millwork
depicting the configuration of the Premises and the Space Plan as attached as
“Exhibit A-1” and shall be deemed approved by Tenant upon execution of the
Lease. Upon execution of the Lease, Landlord’s architect or space planner will
prepare a design/development plan (“D/D Plan”). If Tenant fails to deliver to
Landlord, Tenant’s written disapproval of the D/D Plan within three (3) business
days after the date the D/D Plan, or any revised D/D Plan, is first received by
Tenant, the D/D Plan shall be deemed approved by Tenant. If the Space Plan or
D/D Plan, or any revised Space Plan or D/D Plan, is timely disapproved by Tenant
pursuant to this Paragraph, Tenant shall provide to Landlord a written
explanation of the reason(s) for such disapproval concurrently with that
disapproval, and the Space Plan or D/D Plan, as appropriate, shall be promptly
revised and resubmitted to Tenant for approval. If Tenant fails to provide a
written explanation as and when required by this Paragraph, the Space Plan and
D/D Plan shall be deemed approved by Tenant.   After the D/D Plan is approved by
Tenant pursuant to this Paragraph, Landlord’s architect or space planner shall
promptly prepare final working drawings and specifications for the Tenant
Improvements. Those working drawings and specifications are referred to herein
as the “Tenant Improvement Plans” and shall be approved by Landlord and Tenant
pursuant to Paragraph 5 below. The Tenant Improvement Plans must be consistent
with Landlord’s standard specifications (the “Standards”) for tenant
improvements for the Building, as the same may be changed from time to time by
Landlord.

 

4.             NON-STANDARD TENANT IMPROVEMENTS. Landlord shall permit Tenant to
deviate from the Standards for the Tenant Improvements provided that (a) the
deviations shall not be of a lesser quality than the Standards; (b) the total
lighting for the Premises shall comply with the provisions of Title 24 of the
California Administrative Code; (c) the deviations conform to applicable
governmental regulations, and necessary governmental permits and approvals have
been secured; (d) the deviations do not require building service beyond

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

Exhibit B

 

1

--------------------------------------------------------------------------------


 

the level normally provided to other tenants in the Building and do not overload
the weight-bearing capacity of the floors; and (e) Landlord has determined in
its sole discretion that the deviations are of a nature and quality that are
consistent with the overall objectives of the Landlord for the Building.

 

5.             FINAL APPROVAL OF TENANT IMPROVEMENT PLANS. After preparation by
Landlord’s architect or space planner, the Tenant Improvement Plans shall be
submitted to Tenant for approval, which shall not be unreasonably withheld. If
Tenant fails to deliver to Landlord Tenant’s written disapproval of the Tenant
Improvement Plans, or any revised Tenant Improvements Plans, within five
(5) days after the date the Tenant Improvement Plans, or any revised Tenant
Improvement Plans, are received by Tenant, the Tenant Improvement Plans shall be
deemed approved by Tenant. If the Tenant Improvement Plans, or any revised
Tenant Improvement Plans, are timely disapproved by Tenant pursuant to this
Paragraph, Tenant shall provide to Landlord a written explanation of the
reason(s) for such disapproval concurrently with that disapproval, and the
Tenant Improvement Plans shall be revised and resubmitted to Tenant for
approval. If Tenant fails to provide a written explanation as and when required
by this Paragraph, the Tenant Improvement Plans shall be deemed approved by
Tenant. After the Tenant Improvement Plans are so approved by Tenant, the Tenant
Improvement Plans shall be submitted to the appropriate governmental body by
Landlord for plan checking and the issuance of a building permit. Landlord
reserves the right to disapprove any proposed Tenant Improvements which Landlord
reasonably believes will adversely affect the Building or any Building Structure
and Systems. Landlord, with Tenant’s cooperation, shall cause to be made to the
Tenant Improvement Plans any changes necessary to obtain the building permit and
to comply with the requirements of local agencies.

 

6.             CONSTRUCTION OF TENANT IMPROVEMENTS. After a building permit for
the Tenant Improvements has been issued, Landlord shall cause its contractor to
begin installation of the Tenant Improvements in accordance with the Tenant
Improvement Plans. Landlord shall supervise the completion of such work and
shall use its best efforts to secure substantial completion of the work in
accordance with the Work Schedule. The cost of such work shall be paid as
provided in Paragraph 7 below. Landlord shall not be liable for any direct or
indirect damages as a result of delays in construction beyond Landlord’s
reasonable control, including, but not limited to, acts of God, inability to
secure governmental approvals or permits, governmental restrictions, strikes,
lack of availability of materials or labor, or delays by Tenant (or its
architect or anyone performing services on behalf of Tenant).

 

7.             PAYMENT FOR THE TENANT IMPROVEMENTS.

 

(a)           Landlord and Tenant agree to share the costs for Tenant
Improvements to be constructed in the Premises. Landlord will build for Tenant’s
benefit all Tenant Improvements in the Premises, including all improvements
located in the lab area on the first floor, the office area on the first floor
and the office area on the second floor, all pursuant to the Space Plan attached
hereto as Exhibit “A-1”. The cost of Tenant Improvements shall be allocated
between Landlord and Tenant on the following basis: (x) Landlord shall pay for
the Tenant Improvements to be constructed in the Lab Area in Suite A; and (y)
Landlord shall pay for the first $20.00 per rentable square foot for the Tenant
Improvements to be constructed in the Lab Area of the Must Take Space in
Suite B, and one-half of the amount in excess of $20.00 per rentable square foot
of the Must Take Space in Suite B; and, (z) Tenant shall pay for the Tenant
Improvements to be constructed in the Office Areas located on the second floor
and one-half of the amount in excess of $20.00 per rentable square foot of the
Must Take Space in Suite B, of which such amount shall be amortized over the
remaining Lease Term at an interest rate of eight (8%) percent and payable by
Tenant on a monthly basis. The amortization period shall commence upon the Must
Take Date and terminate on the expiration of the Lease Term; all of the
preceding (x), (y), and (z) as shown on “Exhibit A-1”. All of the Tenant
Improvement costs for Suite A shall include a prorata share of all incidental
costs for construction for costs and expenses such as building permits,
architectural fees and any other cost or expense not specifically designated as
a cost to a particular area (i.e. the Lab Area or the Office Areas). Such
incidental costs will be allocated between Landlord and Tenant on a prorata
basis, based on the relative costs borne by each in connection with the Tenant
Improvements (pari passu). All costs included for Tenant Improvements include
the following:

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

2

--------------------------------------------------------------------------------


 

(i)            Payment of the cost of preparing the Space Plan, the D/D Plan and
the Tenant Improvement Plans, including mechanical, electrical, plumbing and
structural drawings, and of all other aspects necessary to complete the Tenant
Improvement Plans. The Tenant Improvement Allowance will not be used for the
payment of extraordinary design work not included within the scope of Landlord’s
Standards or for payments to any other consultants, designers or architects
other than Landlord’s architect, space planner or Space Accountant, all of which
other costs shall be paid for by Tenant.

 

(ii)           Payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

 

(iii)          Payment to Landlord of a space improvement fee (“Improvement
Fee”) to, among other things, pay Landlord’s space improvement costs for the
Premises, including without limitation costs for the following: plan check and
permits; utilities, including electrical and water consumption; and a tenant
supervision fee. The Improvement Fee shall be determined as follows:

 

(aa)         The Improvement Fee shall be five percent (5)% of the Tenant
Improvement Allowance; and

 

(iv)          Construction of the Tenant Improvements, including, without
limitation, the following:

 

(aa)         Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wallcoverings and painting, millwork and similar items;

 

(bb)         All electrical wiring, lighting fixtures, outlets and switches, and
other electrical work to be installed within the Premises, excluding however
computer cable and wiring;

 

(cc)         The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories required for the completion of the heating,
ventilation and air conditioning systems within the Premises, including the cost
of meter and key control for after-hour air conditioning;

 

(dd)         Any additional tenant requirements including, but not limited to,
air quality control, special heating, ventilation and air conditioning, noise or
vibration control or other special systems;

 

(ee)         All fire and life safety control systems such as fire walls,
sprinklers, fire alarms, including piping and wiring, installed within the
Premises;

 

(ff)           All plumbing, including fixtures and pipes, to be installed
within the Premises;

 

(gg)         Testing and inspection costs; and

 

(hh)         Contractors’ fees, including, but not limited to, any fees based on
general conditions.

 

(v)           All other costs to be expended by Landlord in the construction of
the Tenant Improvements, including those costs incurred by Landlord for
construction of elements of the Tenant Improvements in the Premises, which
construction was performed by Landlord prior to the execution of the Lease and
which construction is for the benefit of tenants and is customarily performed by
Landlord prior to the execution of leases for space in the Building for reasons
of economics (examples of such construction would include, but not be limited
to, the extension of mechanical, HVAC and electrical distribution systems
outside of the core of the Building, wall

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

3

--------------------------------------------------------------------------------


 

construction, column enclosures and painting outside of the core of the
Building, ceiling hanger wires and window treatment).

 

(b)           Intentionally deleted.

 

(c)           If, after the Tenant Improvement Plans have been prepared and a
price therefor has been established by Landlord, Tenant shall require any
changes or substitutions to the Tenant Improvement Plans, any additional costs
related thereto shall be paid by Tenant to Landlord prior to the commencement of
construction of the Tenant Improvements. Landlord shall have the right to
decline Tenant’s request for a change to the Tenant Improvement Plans if such
changes are inconsistent with the provisions of Paragraphs 3 or 4 above, or if
the change would, in Landlord’s subjective good faith opinion, unreasonably
delay construction of the Tenant Improvements.

 

(d)           Intentionally deleted.

 

(e)           Intentionally deleted.

 

(f)            As used in this Work Letter Agreement, the terms “Premises Usable
Area” means the area of the Premises as determined by the Space Accountant by
measuring the area within the bounds of the inside surface of the glass in the
outer wall of the Building, the surface facing the Premises of all partitions
separating the Premises from the Building core and public corridors or other
Common Areas, and from the center of partitions separating the Premises from
adjoining tenant spaces. The exact amount of Premises Usable Area within the
Premises shall be determined by the Space Accountant upon completion of the
Tenant Improvements. No deductions shall be made for space occupied by
structural or functional columns or other projections within the Premises.

 

(g)           The Tenant Improvement Allowance has been agreed on by Landlord as
part of the total consideration flowing from Landlord to Tenant under the Lease
and on the assumption that Tenant will not be in default under the Lease during
the Term. If Tenant commits a default under the Lease which remains uncured and
Landlord institutes one or more of its legal remedies under the Lease, Landlord
shall be entitled to recover the percentage portion of the Tenant Improvement
Allowance which the number of full calendar months remaining in the Term as of
the date of Tenant’s default bears to the total number of full calendar months
in the Term.

 

8.             COMPLETION AND RENTAL COMMENCEMENT DATE. The Term, and Tenant’s
obligation for the payment of rent under the Lease, shall commence on the date
on which the Tenant Improvements have been substantially completed as determined
by a certificate from Landlord’s architect; provided that, if there shall be a
delay in substantial completion of the Tenant Improvements as a result of:

 

(a)           Tenant’s failure to approve any item or perform any other
obligation in accordance with and by the date specified in the Work Schedule;

 

(b)           Tenant’s request for materials, finishes or installations other
than those readily available;

 

(c)           Tenant’s changes in the Tenant Improvement Plans after Tenant
approves the Tenant Improvement Plans;

 

(d)           Tenant’s request to deviate from the Standards for the Building;
or

 

(e)           Tenant’s failure to timely make any payment due from Tenant under
this Work Letter Agreement or the Lease;

 

then, as provided for in the Lease, the commencement of the Term shall be
accelerated by the number of days of such delay. The Tenant Improvements shall
be deemed substantially complete notwithstanding the fact that minor

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

4

--------------------------------------------------------------------------------


 

items of the Tenant Improvements (such as construction, mechanical adjustments,
or decorations) which do not materially interfere with Tenant’s use of the
Premises remain to be performed (items normally referred to as “punch list”
items), which items Landlord shall promptly complete or correct.

 

9.             APPROVAL AND NOTICE PROCEDURE. In all circumstances where
Landlord or Tenant must provide an approval or notice as contained in this Work
Letter Agreement, Landlord and Tenant agree that such approval or notice shall
adequately given by telephonic means, followed by either an email or facsimile
confirmation.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

5

--------------------------------------------------------------------------------


 

NOTICE OF LEASE TERM DATES

 

To:

 

 

Date:

                      , 20  

 

 

 

 

 

 

 

 

 

 

Re:                               Lease dated                           , 20   ,
between
                                                                        , a
                                                           (“Landlord”) and
                    (“Tenant”)(the “Lease”) concerning Suite(s)      on
floor(s)                     located at
                                                             , California (the
“Premises”).

 

Tenant:

 

In accordance with Paragraph 3 of the Lease, we wish to confirm as follows:

 

1.             That the Premises have been tendered herewith to Tenant as being
substantially complete in accordance with the Lease and that the construction of
the Premises is not deficient in any way except for punch list items.

 

2.             That Tenant has been delivered possession of the Premises and
acknowledges that under the provisions of the Lease the Term commenced
on                                                       and will end
on                                       .

 

3.             That in accordance with the Lease Monthly Basic Rent commenced to
accrue on                                                      .

 

4.             Under Subparagraph l(b) and 1(1) of the Lease, the exact number
of Rentable Square Feet within the Premises is                            square
feet and Tenant’s Percentage
is                                                              .

 

5.             Except as otherwise set forth in the Lease, rent is due and
payable in advance every month during the Term of the Lease. Your rent checks
should be made payable
to                                                                    at                                                      .

 

                                         , a
                                                     

 

 

 

By:

 

 

 

Its:

 

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

Exhibit C

 

1

--------------------------------------------------------------------------------


 

STANDARDS FOR UTILITIES AND SERVICES

 

The following standards for utilities and services are in effect. Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto.

 

1.             The air conditioning system achieves maximum cooling when the
window coverings are extended to the full width of the window opening. Landlord
shall not be responsible for room temperatures if Tenant does not keep all
window coverings in the Premises fully extended whenever the system is in
operation. Tenant agrees to cooperate fully at all times with Landlord, and to
abide by all reasonable regulations and requirements which Landlord may
prescribe for the proper functioning and protection of the air conditioning
system. Tenant agrees not to connect any apparatus, device, conduit or pipe to
any Building system without Landlord’s prior written approval. Tenant further
agrees that neither Tenant nor its servants, employees, agents, visitors,
licensees or contractors shall at any time enter, adjust, tamper with, touch or
otherwise in any manner affect the mechanical installations or facilities of the
Building or the Project. The cost of maintenance and service calls to adjust and
regulate the air conditioning system shall be charged to Tenant if the need for
maintenance work results from either Tenant’s adjustment of room thermostats or
Tenant’s failure to comply with its obligations under this Exhibit, including
keeping window coverings fully extended.

 

2.             Tenant’s use of electric current shall never exceed the capacity
of the feeders to the Building, or the risers or wiring installation.

 

3.             Tenant shall keep the meter and installation equipment in good
working order and repair at Tenant’s sole cost and expense, in default of which
Landlord may cause such meter and equipment to be replaced or repaired and
collect the cost thereof from Tenant. Tenant agrees to pay for water consumed,
as shown on the meter, as and when bills are rendered, and on default in making
such payment, Landlord may pay such charges and collect the charges from Tenant.
Any such costs or expenses incurred, or payments made by Landlord for any of the
reasons or purposes set forth in this Paragraph, shall be deemed to be
additional rent payable by Tenant and collectible by Landlord as such.

 

4.             Tenant shall pay to Landlord the cost of removal of any of
Tenant’s refuse and rubbish to the extent that the amount of Tenant’s refuse and
rubbish exceeds that usually generated by other offices in the Building.

 

5.             Landlord reserves the right to stop service of the plumbing,
ventilation, air conditioning, telephone and electrical systems, when necessary,
by reason of accident or emergency, or for repairs, alterations or improvements,
when in the judgment of Landlord such actions are desirable or necessary to be
made, until the repairs, alterations or improvements shall have been completed,
and Landlord shall have no responsibility or liability for failure to supply
plumbing, ventilating, air conditioning, telephone or electric service, when
prevented from so doing by strike or accident or by any cause beyond Landlord’s
reasonable control, or by laws, rules, orders, ordinances, directions,
regulations or by reason of the requirements of any federal, state, county or
municipal authority or failure of gas, oil or other suitable fuel supply or
inability by exercise of reasonable diligence to obtain gas, oil or other
suitable fuel supply. Any obligations of Landlord to furnish any services
pursuant to any of the provisions of this Lease, or to perform any act or thing
for the benefit of Tenant, shall not be deemed breached if Landlord is unable to
furnish or perform the same by virtue of a strike or labor trouble or any other
cause whatsoever beyond Landlord’s control.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

Exhibit D

 

1

--------------------------------------------------------------------------------


 

SAMPLE FORM OF

TENANT ESTOPPEL CERTIFICATE

 

TO:                                                        ,
a                                        (“Landlord”) and
                                           , a                    .

 

The undersigned,                                     (“Tenant”), hereby certify
to
                                               a                                      ,
as follows:

 

1.             Attached hereto is a true, correct and complete copy of that
certain lease dated                      , 20   , between Landlord and Tenant
(the “Lease”), which demises premises located at
Suite           ,                                                                     
California (the “Premises”). The Lease is now in full force and has not been
amended, modified or supplemented, except as set forth in Paragraph 4 below.

 

2.             The term of the Lease commenced
on                                   , 20   .

 

3.             The term of the Lease shall expire on                      ,
20   . There are                options to extend the Lease term for a total
period of        years, none of which has been exercised. There are no options
to expand the Premises.

 

4.             The Lease has: (Initial one)

 

 

(              )

not been amended, modified, supplemented, extended, renewed or assigned.

 

 

 

 

(              )

been amended, modified, supplemented, extended, renewed or assigned by the
following described agreements, copies of which are attached hereto:

 

                                                                                                
                                                                                                

 

5.             Tenant has accepted and is now in possession of the Premises.

 

6.                                       Tenant acknowledges that Landlord’s
interest in the Lease will be assigned
to                                                  and that no modification,
adjustment, revision or cancellation of the Lease or amendments thereto shall be
effective unless the prior written consent
of                                        is obtained.

 

7.              The amount of fixed monthly rent is
$                                      .

 

8.                                       The amount of security deposits (if
any) is $                        .  No other security deposits have been made.

 

9.             Tenant is paying the full lease rental, which has been paid in
full as of the date of this Certificate. No rent or other amount under the Lease
has been paid for more than thirty (30) days in advance of its due date.

 

10.           All work required to be performed by Landlord under the Lease and
the Work Letter Agreement (as defined in the Lease) has been completed.

 

11.           There are no defaults on the part of the Landlord or Tenant under
the Lease.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

Exhibit E

 

1

--------------------------------------------------------------------------------


 

12.           Tenant has no defense as to its obligations under the Lease and
claims no set-off or counterclaim against Landlord.

 

13.           Tenant has no right to any concession (rental or otherwise) or
similar compensation in connection with renting the space it occupies except as
provided in the Lease.

 

All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

 

The foregoing certification is made with the knowledge that Landlord is about to
sell the Property to                                     or
that                                              is about to fund a loan to
Landlord, which sale/loan Tenant understands is scheduled to close on
                                                              , and that in
either case the named party is relying upon the representations herein made in
proceeding with that execution. Tenant shall take all steps reasonably necessary
to keep the transaction and party described in this Certificate confidential. If
there is any change in the information provided in this Certificate between now
and the closing described above, Tenant shall immediately inform you of that
change.

 

This Certificate has been duly executed and delivered by the authorized officers
of the undersigned as of                        , 20   .

 

 

 

“TENANT”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

2

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS

 

1.             Except as specifically provided in the Lease to which these
Rules and Regulations are attached, no sign, placard, picture, advertisement,
name or notice shall be installed or displayed on any part of the outside or
inside of the Building or the Project without the prior written consent of
Landlord. Landlord shall have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls shall comply with all
then-applicable governmental requirements and shall be printed, painted, affixed
or inscribed at the expense of Tenant by a person or company designated by
Landlord.

 

2.             Tenant shall not place anything against or near glass partitions
or doors or windows, other than the Building Standard window covering, which is
visible from outside the Premises.

 

3.             Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, escalators, or stairways of the Building or the Project. The halls,
passages, exits, entrances, escalators and stairways are not open to the general
public, but are open, subject to reasonable regulations, to Tenant’s business
invitees. Landlord shall in all cases retain the right to control and prevent
access thereto of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation and interest of the Project
and its tenants; provided that nothing contained in these Rules and Regulations
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal or unlawful activities. No tenant and no employee or invitee
of any tenant shall go upon the roof(s) of the Project.

 

4.             The directory of the Building, if any, will be provided
exclusively for the display of the name and location of tenants only and
Landlord reserves the right to exclude any other names therefrom.

 

5.             Landlord will furnish Tenant, free of charge, with two keys to
each door lock in the Premises. Landlord may make a reasonable charge for any
additional keys. Tenant shall not make or have made additional keys, and Tenant
shall not alter any lock or install any new additional lock or bolt on any door
of the Premises. Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys to all doors which have been furnished to Tenant, and in the
event of loss of any keys so furnished, shall pay Landlord the cost of the
key(s).

 

6.             If Tenant requires telegraphic, telephonic, burglar alarm,
satellite dishes, antennae or similar services, it shall first obtain Landlord’s
written approval (which Landlord may give or withhold in its sole discretion),
and shall comply with Landlord’s instructions in their installation.

 

7.             Tenant’s initial move in and subsequent deliveries of bulky
items, such as furniture, safes and similar items, shall, unless otherwise
agreed in writing by Landlord, be made during the hours of 6:00 p.m. to
6:00 a.m. or on Saturday or Sunday. Deliveries during normal office hours shall
be limited to normal office supplies and other small items. No deliveries shall
be made which impede or interfere with other tenants or the operation of the
Building.

 

8.             Tenant shall not place a load upon any floor of the Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. Landlord shall have the right to prescribe the
weight, size and position of all equipment, materials, furniture or other
property brought into the Building. Heavy objects shall, if considered necessary
by Landlord, stand on such platforms as determined by Landlord to be necessary
to properly distribute the weight, which platforms shall be provided at Tenant’s
expense. Business machines and mechanical equipment belonging to Tenant, which
cause noise or vibration that may be transmitted to the structure of the
building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devises
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Building must be acceptable to Landlord. Landlord
will not be responsible for loss of, or damage to, any such

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

Exhibit F

 

1

--------------------------------------------------------------------------------


 

equipment or other property from any cause, and all damage done to the Building
or Project by maintaining or moving such equipment or other property shall be
repaired at the expense of Tenant.

 

9.             Tenant shall not use or keep in the Premises any firearms,
explosives, kerosene, gasoline or inflammable or combustible fluid or material
other than those limited quantities necessary for the operation or maintenance
of office equipment. Tenant shall not use or permit to be used in the Premises
any foul or noxious gas or substance, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors or vibrations, nor shall
Tenant bring into or keep in or about the Premises any birds or animals.

 

10.           Tenant shall not use any method of heating or air conditioning
other than that supplied by Landlord.

 

11.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air conditioning and to comply with any
governmental energy saving rules, laws or regulations of which Tenant has actual
notice, and shall refrain from attempting to adjust controls. Tenant shall keep
corridor doors closed, and shall keep all window coverings pulled down.

 

12.           Landlord reserves the right, exercisable after thirty (30) days
written notice to Tenant and without liability to Tenant, to change the name and
street address of the Building.

 

13.           Landlord shall not be liable for damages for any error with regard
to the admission to or exclusion from the Building of any person. Landlord
reserves the right to prevent access to the Building in case of invasion, mob,
riot, public excitement or other commotion by closing and locking the doors or
by other appropriate action.

 

14.           Tenant shall close and lock the doors of its Premises and entirely
shut off all water faucets or other water apparatus, and all lights,
electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord for noncompliance with
this rule.

 

15.           Tenant shall not obtain for use on the Premises ice, drinking
water, food, beverage, towel or other similar services or accept upon the
Premises sandwich or other food services, barbering or shoeshine service, or
similar non-office related or business vendors if such service or use will cause
damage or disruption to the Premises or the Common Areas. In such event,
Landlord’s prior written approval (which may be withheld in Landlord’s
subjective good faith discretion) will be required, and Landlord may govern the
hours, rules and regulations as Landlord deems reasonable.

 

16.           The lavatories, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no inappropriate substance of any kind whatsoever shall be
thrown therein. The expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by the tenant who, or whose employees
or invitees, shall have caused it.

 

17.           Tenant shall not sell, or permit the sale at retail of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises.   Tenant shall not make any room-to-room
solicitation of business from other tenants in the Project. Tenant shall not use
the Premises for any business or activity other than that specifically provided
for in this Lease.

 

18.           Tenant shall not install any radio or television antenna,
loudspeaker, satellite dishes or other devices on the roof(s) or exterior walls
of the Building or the Project. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Project or elsewhere.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

2

--------------------------------------------------------------------------------


 

19.           Except for minor and incidental decorative improvements to the
Premises, Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the Premises or any part of
the Premises, except in accordance with the provisions of the Lease pertaining
to alterations. Landlord reserves the right to direct electricians as to where
and how telephone and telegraph wires are to be introduced to the Premises.
Tenant shall not cut or bore holes in partitions, floors or ceilings for wires
or any other purpose. Tenant shall not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord. Tenant shall, at its
sole cost, repair any damage resulting from noncompliance with this rule,

 

20.           Tenant shall not install, maintain or operate upon the Premises
any vending machines without the prior written consent of Landlord.

 

21.           Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Project are prohibited, and Tenant shall
cooperate with Landlord to prevent such activities.

 

22.           Landlord reserves the right to exclude or expel from the Project
any person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of these Rules and Regulations or
any other rules and regulations of the Building.

 

23.           Tenant shall store all its trash and garbage within its Premises
or in other facilities provided by Landlord. Tenant shall not place in any trash
box or receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.

 

24.           The Premises shall not be used for the storage of merchandise held
for sale to the general public, or for lodging or for manufacturing of any kind,
nor shall the Premises be used for any improper, immoral or objectionable
purpose. No cooking shall be done or permitted on the Premises without
Landlord’s consent, except the use by Tenant of Underwriters’ Laboratory
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
shall be permitted, and the use of a microwave oven for employees use shall be
permitted, provided that such equipment and use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

 

25.           Tenant shall not use in any space of the Project any hand truck
except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant shall not bring any
other vehicles of any kind into the Building.

 

26.           Without the written consent of Landlord, Tenant shall not use the
name of the Building or the Project in connection with or in promoting or
advertising the business of Tenant except as Tenant’s address.

 

27.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

28.           Tenant assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed.

 

29.           To the extent Landlord reasonably deems it necessary (i) to
provide to third parties access to portions of the Common Areas in order to
comply with any applicable law, Landlord may do so without breaching this Lease,
and (ii) to exercise exclusive control over any portions of the Common Areas for
the mutual benefit of the tenants in the Project, Landlord may do so subject to
nondiscriminatory additional Rules and Regulations.

 

30.           Tenant’s requirements will be attended to only upon appropriate
application to Landlord’s asset management office for the Project by an
authorized individual. Employees of Landlord shall not perform any work

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

3

--------------------------------------------------------------------------------


 

or do anything outside of their regular duties unless under special instructions
from Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

 

31.           Tenant shall abide by all restrictions Landlord places on smoking
within the Building. Notwithstanding the foregoing, Landlord shall not be
required to impose any restrictions on smoking within the Building for the
benefit of Tenant. No decision of Landlord to permit or prohibit smoking shall
be construed as a breach of this Lease by Landlord.

 

32.           Tenant shall comply with all (a) crime prevention programs,
(b) hazardous materials disclosure and control programs, and (c) water
conservation programs which Landlord is required to participate in under (i) any
restrictive covenants which may now or hereafter exist or (ii) any other
agreements which may now exist or hereafter be executed which affect the use and
operation of the Premises or Project.

 

33.           Tenant shall promptly provide Landlord with any information
Landlord, any mortgagee or beneficiary with a lien on the Building, any ground
lessor with respect to the Building, or any governmental agency may reasonably
request.

 

34.           Landlord may waive any one or more of these Rules and Regulations
for the benefit of Tenant or any other tenant, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of Tenant
or any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against Tenant or any other tenant of the Project.

 

35.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease.

 

36.           Landlord reserves the right to modify these Rules and Regulations
and adopt such other reasonable and non-discriminatory rules and regulations as,
in its judgment, may from time to time be needed for safety and security, for
care and cleanliness of the Project and for the preservation of good order in
the Project. Tenant agrees to abide by all the Rules and Regulations stated
herein and any additional rules and regulations which are adopted. All changes
to these Rules and Regulations shall be communicated in writing to Tenant.

 

37.           Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant’s employees, agents, contractors, clients, customers,
invitees, guests and other users of the Premises.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

4

--------------------------------------------------------------------------------


 

TRAFFIC AND PARKING RULES AND REGULATIONS

 

The following rules and regulations shall govern the use of the parking
facilities designated on Exhibit A-2 of the Lease in connection with the use of
the Premises.

 

1.             Landlord assumes no responsibility for any damage to any vehicle
parked in the parking areas or for any goods left in any such vehicle. All such
liability is specifically assumed by the operator of any such vehicle as a
condition of parking.

 

2.             Tenant shall not (a) park or permit its employees to park in any
parking areas designated by Landlord as areas for parking by visitors to the
Project, (b) park or permit its employees, guests, invitees or visitors to park
in the residential or commercial neighborhoods contiguous to the Project,
(c) leave vehicles in the parking areas overnight, or (d) park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks. No propane or natural gas powered
vehicles shall be allowed to park in the parking areas.

 

3.             Parking cards, stickers, or any other devices or forms of
identification supplied by Landlord as a condition of use of the parking
facilities shall remain the property of Landlord. Such parking identification
device must be displayed as requested and may not be mutilated in any manner.
The serial number of the parking identification device may not be obliterated.
Devices are not transferable and any device in the possession of an unauthorized
holder will be void. Landlord reserves the right to (a) require that a
reasonable security deposit be paid to Landlord for each parking area or
Building access card issued to Tenant, and (b) change the location of Tenant’s
reserved parking spaces, if any, from time to time.

 

4.             No overnight or extended term storage of vehicles shall be
permitted.

 

5.             Vehicles must be parked entirely within painted stall lines of a
single parking stall.

 

6.             All directional signs and arrows must be observed.

 

7.             The speed limit within all parking areas shall be five (5) miles
per hour.

 

8.             Parking is prohibited in any area other than those specifically
designated for parking.

 

9.             All parkers are required to park and lock their own vehicles. All
responsibility for damage to vehicles is assumed by the parker.

 

10.           Loss or theft of parking identification devices must be reported
to Landlord’s asset management office for the Project immediately, and a lost or
stolen report must be filed by the Tenant or user of such parking identification
device at the time. Landlord has the right to exclude any vehicle from the
parking facilities that does not have an identification device.

 

11.           Any parking identification devices reported lost or stolen found
on any unauthorized vehicle will be confiscated and the illegal holder will be
subject to prosecution.

 

12.           Washing, waxing, cleaning or servicing of any vehicle in any area
not specifically reserved for such purpose is prohibited. Landlord will not
unreasonably withhold its approval to permit the washing, waxing, or cleaning of
any vehicle.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

Exhibit G

 

1

--------------------------------------------------------------------------------


 

13.           The parking operators, managers or attendants are not authorized
to make or allow any exceptions to these rules and regulations.

 

14.           Tenant’s continued right to use any parking spaces in the parking
facilities is conditioned upon Tenant abiding by these rules and regulations and
those contained in this Lease. Further, if this Lease terminates for any reason
whatsoever, Tenant’s right to use the parking spaces in the parking facilities
shall terminate concurrently with the Lease.

 

15.           Tenant agrees to sign a parking agreement with Landlord or
Landlord’s parking operator within five (5) days of request, which agreement
shall be consistent with this Lease and these rules and regulations.

 

16.           Landlord reserves the right to refuse the sale of parking cards,
stickers or other parking identification devices to any tenant or person or
their respective agents or representatives who willfully refuse to comply with
these rules and regulations and all posted or unposted city, state or federal
ordinances, laws or agreements.

 

17.           Tenant and its employees shall comply with any traffic management
and/or environmental regulation program now or hereafter in effect, whether
imposed by local, regional, state or federal governmental or quasi-governmental
agencies (collectively, “TDM Program”) which has been or may hereafter be
applicable to Tenant, the Building or the Project. Tenant acknowledges that such
a TDM Program may cause Tenant inconvenience, but nonetheless agrees to
cooperate in the formation of, and comply with the provisions of, any such TDM
Program. Additionally, Tenant shall (a) participate in any employee commute
transportation surveys reasonably required by Landlord, and (b) adhere to
measures that Landlord may reasonably enact in order to comply with existing and
future laws relating to traffic control or flow applicable to the Project. Any
breach by Tenant of any of its covenants in this Paragraph 17 may result in
penalty fees being assessed against Landlord; therefore, Tenant shall be liable
to Landlord for all such fees, plus interest thereon, assessed on account of any
such breach, and that breach shall also constitute a material default under this
Lease.

 

18.           Landlord reserves the right to modify these rules and regulations
or adopt such other reasonable and nondiscriminatory rules and regulations for
the parking facilities as it deems necessary for the operation of the parking
facilities. Landlord may refuse to permit any person who violates these rules to
park in the parking facilities, and any violation of the rules shall subject the
vehicle to removal at such vehicle owner’s expense.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

2

--------------------------------------------------------------------------------


 

GUARANTY

 

[SEE NEXT PAGE]

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (“Guaranty”) is made on August 12, 2005, by WESTERN
STATES INVESTMENT CORPORATION, a California corporation (“Guarantor”), for the
benefit of POINTE CAMINO WINDELL LLC, a California limited liability company
(“Landlord”), with reference to the following facts:

 

A.            A certain Lease Agreement (“Lease”), dated August 12, 2005 has
been, or will be, executed between Landlord and LPATH THERAPEUTICS INC., a
Delaware corporation (“Tenant”), covering certain premises located at 6335
Ferris Square, Suite A, San Diego, California;

 

B.            Under the Lease, Landlord requires as a condition to entering into
the Lease that Guarantor guaranty Tenant’s full and timely performance under the
Lease; and

 

C.            Guarantor desires that Landlord enter into the Lease with Tenant.

 

NOW, THEREFORE, in consideration of Landlord entering into the Lease, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

(1)           Guarantor unconditionally and absolutely guaranties to Landlord
the punctual payment of all rents and monies due and to become due to Landlord
from Tenant under the Lease in the amounts and at the times set out in the Lease
(the “Indebtedness”) up to a maximum aggregate amount of Three Hundred Sixty
Thousand Dollars ($360,000) (the “Guaranteed Amount”). The Indebtedness, up to
the Guaranteed Amount, shall be payable by Guarantor to Landlord, or order,
immediately on demand in the event of any default by Tenant with respect to the
Indebtedness or any part thereof. All payments shall be made to Landlord in
lawful money of the United States without setoff or deduction. Time is of the
essence in the performance by Guarantor under this Guaranty. The Guaranteed
Amount shall be reduced dollar for dollar by all amounts paid by Tenant under
the Lease for Rent or Operating Expenses (but not by any payments for Security
Deposits). Once Landlord has received Rent and Operating Expenses on behalf of
Tenant equal to the Guaranteed Amount, then the obligations of Guarantor under
this Guaranty shall be terminated, and thereafter Landlord shall not seek to
recover against Guarantor from any amounts guaranteed hereunder.

 

(2)           Guarantor assumes the full responsibility for being and keeping
itself informed of the financial condition and assets of Tenant and of all other
circumstances bearing upon the risk of nonpayment of the Indebtedness which
diligent inquiry would reveal. Landlord shall have no duty to advise Guarantor
of information known to Landlord regarding such condition or any such
circumstances, regardless of whether Landlord has reason to believe that (i) any
such information materially increases the risk beyond that which Guarantor
intends to assume or (ii) such information is unknown to Guarantor, and
regardless of whether Landlord has a reasonable opportunity to communicate such
information to Guarantor. By executing this Guaranty, Guarantor knowingly
accepts the full range of risks encompassed within a contract of continuing
guaranty.

 

(3)           Guarantor waives: (a) all presentments, demands for performance,
notices of nonperformance, protests, and all other notices, including notices of
all of the following: protest, dishonor, acceptance of this Guaranty, any
default, partial payment or nonpayment of all or any part of the Indebtedness
and the existence, creation or incurring of new or additional Indebtedness;
(b) any right to require Landlord to proceed against Tenant or any other person,
to proceed against or exhaust any security held from Tenant or any other person
for the Indebtedness, to proceed against or exhaust any security held from
Guarantor or any other person for this Guaranty or to pursue any other remedy in
Landlord’s power whatsoever at any time; (c) the benefits of any laws which
provide that the obligation of a guarantor must neither be larger in amount nor
in other respects more burdensome than that of the principal or which reduce a
guarantor’s obligation in proportion to the principal obligation; (d) any
defense arising by reason of the invalidity, illegality or lack of
enforceability of the Indebtedness or any part thereof, (e) any defense based
upon: (i) any failure of Landlord to give Tenant or Guarantor notice of any sale
or other disposition of any property securing any or all of the Indebtedness or
any guaranty thereof, (ii) any defect in any

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

notice that may be given in connection with any sale or other disposition of any
such property, (iii) any failure of Landlord to comply with any provision of
applicable law in enforcing any security interest in or lien upon any such
property, including any failure by Landlord to dispose of any such property in a
commercially reasonable manner, or (iv) any modifications or amendments to the
Lease (regardless of how extensive and regardless of whether those modifications
or amendments materially increase Tenant’s rent or other obligations) or
extension of the Lease or change in the size or location of the space leased;
(f) any defense based upon or arising out of any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against Tenant or any other person, including any
discharge of, or bar against collecting, any of the Indebtedness (including any
interest thereon), in or as a result of any such proceeding; (g) any defense
based upon termination of the Lease; (h) any defense based upon an election of
remedies by Landlord (which defense would claim that Landlord was required by
law to choose to pursue one among multiple available legal remedies and did not
timely do so); (i) any rights of subrogation (i.e., the right to succeed to
Landlord’s rights against Tenant upon Guarantor performing its obligations to
Landlord under this Guaranty), reimbursement from Tenant or others, exoneration
(i.e., extinguishment of this Guaranty because of the acts of Landlord or
others), contribution and indemnity (i.e., a shifting of the Guarantor’s
obligations hereunder to another party) and any rights or claims of any kind or
nature against Tenant which arise out of or are caused by this Guaranty, and any
rights to enforce any remedy which Landlord now has or may hereafter have
against Tenant and any benefit of, and any right to participate in, any security
now or hereafter held by Landlord, until all of the Indebtedness has been fully
paid and performed; and (j) any right to revoke all or any part of this Guaranty
if it is ever construed as a continuing guaranty.

 

(4)           Guarantor understands that the exercise by Landlord of certain
rights and remedies may affect or eliminate Guarantor’s right of subrogation
(described in Section (4), clause (i), above) against Tenant or any other
guarantor and that Guarantor may therefore incur liability hereunder for which
Guarantor may in whole or part be unable to be reimbursed by Tenant.
Nevertheless, Guarantor hereby authorizes and empowers Landlord, its successors,
endorsees and/or assigns, to exercise in its or their sole discretion, any
rights and remedies, or any combination thereof, which may then be available, it
being the purpose and intent of Guarantor that the obligations hereunder shall
be absolute, continuing, independent and unconditional under any and all
circumstances.

 

(5)           Landlord may, at its election, but without obligation to do so,
exercise any right or remedy it may have against Tenant or any other person or
any real or personal property security it holds for the Indebtedness or any part
thereof or any guaranty thereof, including foreclosing a trust deed, mortgage or
other instrument judicially or nonjudicially or taking a deed, assignment or
transfer in lieu of foreclosure as to any such property, without affecting or
impairing in any way the liability of Guarantor hereunder except to the extent
the Indebtedness has been paid, even if the effect of such action is to destroy
or diminish Guarantor’s subrogation rights, Guarantor’s right to proceed against
Tenant for reimbursement, Guarantor’s right to recover contribution from any
other guarantor or any other right or remedy or any such security, and Guarantor
waives any defense arising out of the absence, impairment or loss of any right
of subrogation, reimbursement or contribution or of any other right or remedy of
Guarantor against Tenant or any other person or any such security, whether
resulting from an election of remedies by Landlord or any act or omission by
Landlord or otherwise.

 

(6)           Until all Indebtedness of Tenant to Landlord shall have been paid
in full, even though such Indebtedness may be in excess of Guarantor’s liability
hereunder, and all periods within which any amount paid on account of the
Indebtedness may be required to be restored or returned by Landlord upon the
bankruptcy, insolvency or reorganization of Tenant, any other guarantor or any
other person have expired, Guarantor shall have no right of subrogation, and
waives any right to enforce any remedy which Landlord now has or may hereafter
have against Tenant, and waives any benefit of, and any right to participate in,
any security now or hereafter held by Landlord.

 

(7)           Without in any manner limiting the generality of any other
provision of this Guaranty, Guarantor waives all benefits and defenses under the
provisions of Civil Code sections 2809 (which provides generally that the
liability of a surety must be neither larger in amount nor more burdensome than
that of the principal), 2810 (which provides generally that a surety is not
liable if the principal had no liability at the time of the execution of a
contract or thereafter ceases to be liable), 2819 (which provides generally that
a surety is exonerated if the original obligation of the principal is altered in
any respect, or the remedies or rights of a creditor against the principal are
in any way

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

impaired or suspended without the consent of the surety), 2839 (which provides
generally that performance of the principal obligation, or an offer of such
performance, exonerates a surety), 2845 (which provides generally that a surety
may require a creditor to proceed against the principal, or to pursue any other
remedy in the creditor’s power which the surety cannot pursue; and if the
creditor neglects to do so, the surety is exonerated to the extent the surety is
thereby prejudiced), 2847, 2848 and 2849 (which generally provide a surety with
rights of subrogation or reimbursement against a principal, rights of
subrogation or reimbursement against any collateral or security provided to
secure the obligations of the principal, and rights of contribution against any
other guarantor or pledgor), 2850 (which provides generally that whenever
property of a surety is hypothecated with property of the principal, the surety
is entitled to have the property of the principal first applied to the discharge
of the obligation), 2899 and 3433 (which relate generally to marshalling assets
and the order in which liens may be foreclosed), and any similar or analogous
statutes of this or any other jurisdiction.

 

(8)           The obligations of Guarantor hereunder are independent of the
obligations of Tenant. A separate action or actions may be brought and
prosecuted against Guarantor without first proceeding against Tenant or any
other person or any security held by Landlord and without pursuing any other
remedy and without joining Tenant or any other person in any such action or
actions.

 

(9)           If any legal proceeding arises in connection with this Guarnaty,
in addition to any other remedy at law or in equity sought or obtained by the
prevailing party, the losing party shall pay the reasonable legal and other fees
and all costs of the prevailing party incurred in connection with those
proceedings.

 

(10)         The liability of Guarantor hereunder shall be reinstated and
revived, and the rights of Landlord shall continue, with respect to any amount
at any time paid on account of the Indebtedness which shall thereafter be
required to be restored or returned by Landlord upon the bankruptcy, insolvency
or reorganization of Tenant, or otherwise, all as though such amount had not
been paid.

 

(11)         On Landlord’s request, Guarantor will provide complete and current
tax returns and financial statements, in a form reasonably satisfactory to
Landlord, and such other financial information about Guarantor as Landlord may
reasonably require.

 

(12)         This Guaranty shall inure to the benefit of Landlord, its
successors and assigns, and shall bind the heirs, executors, administrators,
successors and assigns of Guarantor. Any married person who signs this Guaranty
agrees that recourse may be had against his or her separate property for all of
his or her obligations hereunder. This Guaranty is assignable by Landlord
without notice with respect to all or any portion of the Indebtedness hereby
guarantied, and when so assigned, Guarantor shall be liable to the assignees
under this Guaranty without in any manner affecting the liability of Guarantor
hereunder with respect to any Indebtedness retained by Landlord.

 

(13)         This Guaranty shall be governed by and construed according to the
laws of the State of California. Whenever the context so requires, the masculine
gender includes the feminine or neuter, and the singular includes the plural. As
used herein, “any other person” shall include, without limitation, any other
guarantor of the Indebtedness or any part thereof, any endorser thereof or any
co-maker thereof, “including” shall not be limiting, and “or” shall not be
exclusive. If this Guaranty is executed by more than one Guarantor, their
obligations hereunder shall be joint and several. The invalidity or
unenforceability of any one or more provisions of this Guaranty will not affect
any other provision. Any legal action with respect to this Guaranty may be
brought in the courts of the State of California, with venue in the County of
San Diego, or in the United States District Court in California, with venue in
the County of San Diego, as Landlord may elect. Guarantor submits to each such
jurisdiction and waives any and all objections which it may have as to
jurisdiction or venue in either of the above courts.

 

(14)         This Guaranty constitutes the entire agreement of Guarantor and
Landlord with respect to the subject matter hereof and there are no promises,
statements or representations of any kind or nature whatsoever other than those
herein contained. No delay or failure by Landlord to exercise any right or
remedy against Guarantor will be construed as a waiver of that right or remedy.
The terms and provisions of this Guaranty may not

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

be waived, altered, modified or amended except by written instrument executed by
Guarantor and Landlord. All rights and remedies of Landlord against Guarantor
are cumulative and not exclusive and may be exercised successively or
concurrently. No exercise of any right or remedy shall be deemed to be an
election of remedies and preclude exercise of any other right or remedy.

 

(15)         Any notice, demand or request to Guarantor shall be given in
writing and shall be deemed given when personally served on Guarantor or mailed
(first class U.S. mail postage prepaid) to Guarantor’s Address for Notice set
forth below. Any notice, demand or request to Landlord shall be in writing and
be deemed given when received by Landlord.

 

(16)         No person executing this Guaranty is doing so in consideration of
or in reliance on any other person executing this Guaranty or any other guaranty
of the Indebtedness.

 

 

“Guarantor”

 

WESTERN STATES INVESTMENT CORPORATION

 

 

 

 

 

/s/ Scott R. Pancoast

 

 

SCOTT R. PANCOAST

 

EXECUTIVE VP

 

 

 

Guarantor’s Address for Notice:

 

 

 

Western States Investment Corporation

 

6335 Ferris Square, Suite “A”

 

San Diego, CA 92121

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

Index of Lease Riders

 

1.             Right of First Notice to Lease Additional Space

 

2.             Option(s) to Extend Term

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

LEASE RIDER NO. 1

 

RIGHT OF FIRST NOTICE TO
LEASE ADDITIONAL SPACE

 

This Rider is attached to and made a part of that certain Lease (the “Lease”),
dated August 12, 2005 between POINTE CAMINO WINDELL LLC, a California limited
liability company (“Landlord”) and a LPATH THERAPEUTICS INC., a Delaware
corporation (“Tenant”) for the premises known as Suite(s) A, 6335 Ferris Square,
San Diego, California (the “Premises”). Defined or initially capitalized terms
used in this Rider shall have the same meanings as in the Lease. The provisions
of this Rider shall supersede any inconsistent provisions of the Lease to the
extent of the inconsistency.

 

Provided Tenant is not then in default under the Lease, if Landlord decides to
lease the space adjacent to the Premises consisting of approximately 17,479
square feet and designated as Suite(s) B, C, D (the “Additional Space”) to the
general public, Landlord shall first give written notice to Tenant of the
material terms and conditions upon which Landlord is willing to offer to lease
the Additional Space to the general public (“Landlord’s Notice”). Tenant shall
have five (5) days after Landlord’s Notice is given within which to give written
unconditional notice to Landlord that Tenant agrees to lease all (and not less
than all) of the Additional Space on all the terms and conditions set forth in
Landlord’s Notice (“Tenant’s Notice”). If Tenant duly exercises its rights under
this Rider, the Additional Space shall become part of the Premises as of the
date on which Tenant shall first have the right to occupy all or any part of
that Additional Space under the terms of Landlord’s Notice or the Lease
amendment resulting therefrom.

 

This Right of First Notice is a one-time right only. If Landlord fails to
receive Tenant’s Notice within the above five-day period, then all rights of
Tenant to lease the Additional Space under this Rider shall automatically
terminate, and Landlord shall thereafter have no further obligation to notify
Tenant of any proposal to lease the Additional Space. Landlord shall thereafter
have the unconditional right to lease all or any part of the Additional Space to
third parties on the terms and conditions as contained in Landlord’s Notice or
on any other terms and conditions that Landlord thereafter negotiates, without
further obligation to Tenant.

 

If Tenant duly exercises this Right of First Notice within the above five-day
period, then Tenant shall enter into an amendment to the Lease (i) incorporating
the Additional Space into the Lease on the terms and conditions contained in
Landlord’s Notice and (ii) adjusting Tenant’s Percentage and rent accordingly.
All other terms and conditions of the Lease (except as specified in the
immediately preceding sentence, this Rider, Exhibit(s) A-l and Lease paragraphs
3, 4, and 10) shall remain the same and in full effect. If Tenant fails to duly
execute and return the Lease amendment to Landlord within five (5) days after it
is delivered to Tenant for signature, this Right of First Notice and Tenant’s
acceptance of Landlord’s Notice shall automatically be void, any right accrued
under this Right of First Notice shall be of no effect, and Landlord shall
thereafter be free to unconditionally lease the Additional Space to one or more
third parties as set forth above.

 

This Right of First Notice shall not apply to (a) offers from any third parties
to lease the Additional Space, (b) leases or transfers among entities or persons
related to Landlord (including, but not limited to, partners if Landlord is a
partnership, and shareholders if Landlord is a corporation), and (c) any
proposed sale or purchase of the Building, including, without limitation, a
proposed sale-and-leaseback of the Building. This Right of First Notice is
personal to Tenant. If Tenant Transfers any of Tenant’s interest in the Lease
before the permitted exercise of Tenant’s rights under this Right of First
Notice, those rights shall not be transferred to any transferee but shall
instead automatically lapse, and Landlord’s obligations under this Right of
First Notice shall automatically terminate. This Right of First Notice shall
automatically expire without notice on the expiration of the original Term or
sooner termination of the Lease or upon any Transfer or sublease by Tenant of
all or any part of the Premises.

 

Landlord agrees to give to Tenant, an expressed covenant to act, at all times,
in good faith and due consideration, to accommodate Tenant’s Right of First
Notice and Tenant’s continuing need throughout the Term

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

for Additional Space. Landlord will only give a Right of First Notice to Tenant
if Landlord reasonably deems that a bona fide third party, or subsequent bona
fide third party, is ready, willing and able to lease the Additional Space.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

LEASE RIDER NO. 2

 

OPTION TO EXTEND TERM

 

This Rider is attached to and made a part of that certain Lease (the “Lease”),
dated August 12, 2005 between POINTE CAMINO WINDELL LLC, a California limited
liability company (“Landlord”) and a LPATH THERAPEUTICS INC., a Delaware
corporation (“Tenant”) for the premises known as Suite(s) A, 6335 Ferris Square,
San Diego, California (the “Premises”). Defined or initially capitalized terms
used in this Rider shall have the same meanings as in the Lease. The provisions
of this Rider shall supersede any inconsistent provisions of the Lease to the
extent of the inconsistency.

 

Landlord grants to Tenant an option (the “Option”) to extend the Term for five
(5) additional year(s) (the “Extension”) on the same terms and conditions as set
forth in the Lease, except that the Monthly Basic Rent shall be adjusted on the
first day of the Extension (the “Adjustment Date”) to the “fair rental value” of
the Premises on the Adjustment Date as follows:

 

(a)           At least one hundred eighty (180) days before the Adjustment Date,
Landlord and Tenant shall meet in an effort to negotiate, in good faith, the
fair rental value of the Premises as of the Adjustment Date. If Landlord and
Tenant have not agreed upon the fair rental value of the Premises at least one
hundred (100) days before the Adjustment Date, Landlord and Tenant shall attempt
to agree in good faith upon a single appraiser not later than seventy-five (75)
days before the Adjustment Date. If Landlord and Tenant are unable to agree upon
a single appraiser within this time period, then Landlord and Tenant shall each
appoint one (1) appraiser not later than sixty-five (65) days before the
Adjustment Date. Within ten (10) days thereafter, the two appointed appraisers
shall appoint a third appraiser. If either Landlord or Tenant fails to appoint
its appraiser within the prescribed time period, the single appraiser appointed
shall determine the fair rental value of the Premises. If both parties fail to
appoint appraisers within the prescribed time periods, then the first appraiser
thereafter selected by a party shall determine the fair rental value of the
Premises. Each party shall bear the cost of its own appraiser, and the parties
shall share equally the cost of a single or a third appraiser, if applicable.
Each appraiser shall have at least five (5) years experience in the appraisal of
Class A industrial buildings in San Diego County, California and shall be a
member of one or more professional organizations such as MAI or an equivalent.

 

(b)           For purposes of such appraisal, “fair rental value” shall mean the
price that a ready and willing tenant would pay, as of the Adjustment Date, as
monthly rent to a ready and willing landlord of comparable, first-class
industrial buildings in the San Diego County area for space comparable to the
Premises if that property were exposed for lease on the open market for a
reasonable period of time with a lease comparable to the Lease and with tenant
improvements comparable to those in the Premises. If a single appraiser is
chosen, then such appraisal shall determine the fair rental value of the
Premises. Otherwise, the fair rental value of the Premises shall be the
arithmetic average of the two of the three appraisals which are closest in
amount, and the third appraisal shall be disregarded. In no event, however,
shall the then-existing monthly rent ever be reduced by reason of such
computation, nor shall there be any rent concession or additional tenant
improvement allowance for the Extension term. Landlord and Tenant shall instruct
the appraiser(s) to complete their determination of the fair rental value not
later than thirty (30) days before the Adjustment Date. If the fair rental value
is not determined before the Adjustment Date, then Tenant shall continue to pay
to Landlord the monthly rent in effect immediately prior to such Extension,
until the fair rental value is determined. When the fair rental value of the
Premises is determined, Landlord shall deliver notice of that amount to Tenant,
and Tenant shall pay to Landlord, within ten (10) days after receipt of such
notice, the difference between the monthly rent actually paid by Tenant to
Landlord and the new monthly rent determined under this Rider.

 

The Option shall be exercised only by written unconditional notice received by
Landlord at least one (1) year before expiration of the Term. If Landlord does
not timely receive Tenant’s written unconditional notice of the exercise of the
Option, the Option under this Rider shall immediately lapse, and there shall be
no further right to extend the Term or to the Extension. The Option shall be
exercisable by Tenant on the express condition for Landlord’s benefit that
Tenant shall not be in default either at the time of the exercise of the Option
or at the

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------


 

commencement of the Extension. If Tenant timely exercises the Option under this
Rider, “Term” shall mean, for all purposes under the Lease, the sum of (a) the
Term, as defined under Subparagraph l(m) of the Lease, plus (b) the term of the
Extension for which the Option has been exercised.

 

The Option is personal to Tenant. In the event of any sublease or Transfer of
Tenant’s interest in the Lease before the permitted exercise of the Option, the
Option shall not be transferred to any transferee but shall instead
automatically lapse, and the Term shall be as provided for in Paragraph 3 of the
Lease.

 

Landlord’s
Initials

 

Tenant’s
Initials

 

 

 

/s/ MSM

 

/s/ SP

 

--------------------------------------------------------------------------------